Exhibit 10.1





--------------------------------------------------------------------------------

 






CREDIT AGREEMENT


among


CONTURA ENERGY, INC.,
as the Borrower,


CANTOR FITZGERALD SECURITIES,
as Administrative Agent and Collateral Agent,
and
The Lenders Party Hereto




Dated as of June 14, 2019





--------------------------------------------------------------------------------













    

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Section
 
 
Page
 
 
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
2
 
1.01
Defined Terms
2
 
1.02
Other Interpretive Provisions
43
 
1.03
Accounting Terms
44
 
1.04
Times of Day
45
 
1.05
Negative Covenant Compliance
45
 
 
 
 
ARTICLE II. THE COMMITMENTS AND BORROWINGS
45
 
2.01
The Loans
45
 
2.02
Borrowings, Conversions and Continuations of the Loans
46
 
2.03
Prepayments
47
 
2.04
Repayment of Loans
51
 
2.05
Interest
51
 
2.06
Fees
52
 
2.07
Computation of Interest and Fees
52
 
2.08
Evidence of Debt
52
 
2.09
Payments Generally; Administrative Agent’s Clawback
52
 
2.10
Pro Rata; Sharing of Payments by Lenders
54
 
2.11
Incremental Debt
55
 
2.12
[Reserved]
58
 
2.13
Defaulting Lenders
58
 
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
59
 
3.01
Taxes
59
 
3.02
Illegality
62
 
3.03
Inability to Determine Rates
63
 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
64
 
3.05
Compensation for Losses
66
 
3.06
Mitigation Obligations; Replacement of Lenders
67
 
3.07
Survival
68
 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT
68
 
4.01
Closing Date
68
 
4.02
Conditions to all Borrowings (Including on the Closing Date)
71
 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
72
 
5.01
Existence, Qualification and Power
72
 
5.02
Authorization; No Contravention
72






--------------------------------------------------------------------------------





 
5.03
Governmental Authorization
73
 
5.04
Binding Effect
73
 
5.05
Financial Statements; No Material Adverse Effect
73
 
5.06
Litigation
74
 
5.07
No Default
74
 
5.08
Ownership and Identification of Property
74
 
5.09
Environmental Compliance
75
 
5.10
Insurance
76
 
5.11
Taxes
76
 
5.12
ERISA Compliance
76
 
5.13
Subsidiaries
77
 
5.14
Margin Regulations; Investment Company Act
77
 
5.15
Disclosure
77
 
5.16
Compliance with Laws
78
 
5.17
Anti-Corruption; Sanctions; PATRIOT Act
78
 
5.18
Intellectual Property; Licenses, Etc
79
 
5.19
Security Documents
79
 
5.20
Mines
80
 
5.21
Solvency
80
 
5.22
Labor Relations
80
 
5.23
Agreements
80
 
5.24
Senior Debt
80
 
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
81
 
6.01
Financial Statements
81
 
6.02
Certificates; Other Information
82
 
6.03
Notices
83
 
6.04
Payment of Obligations
84
 
6.05
Preservation of Existence
84
 
6.06
Maintenance of Properties
85
 
6.07
Maintenance of Insurance
85
 
6.08
Compliance with Laws
86
 
6.09
Books and Records
86
 
6.10
Inspection Rights
86
 
6.11
Use of Proceeds
87
 
6.12
Additional Guarantors
87
 
6.13
[Reserved]
87
 
6.14
Preparation of Environmental Reports
87
 
6.15
Certain Long Term Liabilities and Environmental Reserves
87
 
6.16
Covenant to Give Security
88
 
6.17
Maintenance of Ratings
90
 
6.18
Information Regarding Collateral
90
 
6.19
Senior Debt
91



ii

--------------------------------------------------------------------------------





 
6.20
Post-Closing Covenants
91
 
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
91
 
7.01
Liens
91
 
7.02
Investments
94
 
7.03
Indebtedness
96
 
7.04
Fundamental Changes
99
 
7.05
Dispositions
100
 
7.06
Restricted Payments
102
 
7.07
Accounting Changes; Change in Nature of Business; Foreign Operations
104
 
7.08
Transactions with Affiliates
105
 
7.09
Use of Proceeds
106
 
7.10
Burdensome Agreements
106
 
7.11
Fiscal Year
108
 
7.12
Sale and Lease-Backs
108
 
7.13
Amendments or Waivers to Certain Agreements
108
 
7.14
No Further Negative Pledge
108
 
7.15
Anti-Corruption; Sanctions; Anti-Money Laundering Laws
109
 
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
109
 
8.01
Events of Default
109
 
8.02
Remedies Upon Event of Default
111
 
8.03
Exclusion of Immaterial Subsidiaries
112
 
8.04
Application of Funds
112
 
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER AGENTS
113
 
9.01
Appointment and Authority
113
 
9.02
Rights as a Lender
113
 
9.03
Exculpatory Provisions
114
 
9.04
Reliance by Administrative Agent and the Collateral Agent
116
 
9.05
Delegation of Duties
116
 
9.06
Resignation of Administrative Agent or Collateral Agent
117
 
9.07
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
118
 
9.08
No Other Duties, Etc
119
 
9.09
Administrative Agent May File Proofs of Claim
119
 
9.10
Guaranty and Collateral Matters
120
 
9.11
Withholding Tax
121
 
9.12
Intercreditor Agreements, Collateral Matters and Specified Amendments
122
 
9.13
Certain ERISA Matters
123
 
 
 
 



iii

--------------------------------------------------------------------------------





ARTICLE X. MISCELLANEOUS
125
 
10.01
Amendments, Etc.
125
 
10.02
Notices; Effectiveness; Electronic Communication
128
 
10.03
No Waiver; Cumulative Remedies
131
 
10.04
Expenses; Indemnity; Damage Waiver
131
 
10.05
Marshalling; Payments Set Aside
134
 
10.06
Successors and Assigns
135
 
10.07
Treatment of Certain Information; Confidentiality
139
 
10.08
Right of Setoff
141
 
10.09
Usury Savings Clause
141
 
10.10
Counterparts; Integration; Effectiveness
142
 
10.11
Survival of Representations, Warranties
142
 
10.12
Severability
143
 
10.13
Replacement of Lenders
143
 
10.14
Governing Law; Jurisdiction; Etc.
144
 
10.15
Waiver of Jury Trial
145
 
10.16
USA PATRIOT Act Notice
146
 
10.17
Time of the Essence
146
 
10.18
No Advisory or Fiduciary Responsibility
146
 
10.19
Release of Liens and Release from Guaranty
147
 
10.20
Independence of Covenants
148
 
10.21
Independent Nature of Lenders’ Rights
148
 
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
149
 
10.23
Original Issue Discount
149













iv

--------------------------------------------------------------------------------


 


SCHEDULES
1.01(a)
Guarantors

1.01(b)
Excluded Wyoming Properties

1.01(c)
Excluded ANR Properties

1.01(d)
Reserve Areas

1.01(e)
Immaterial Subsidiaries

1.01(f)
Excluded ANR Accounts

2.01(a)
Commitments

5.03
Governmental Authorization

5.08(b)
Fee Owned Material Real Property

5.08(c)
Leased Material Real Property

5.08(d)
Material Prep Plants

5.09
Environmental Matters

5.13
Subsidiaries

5.18
Intellectual Property

5.20
Mines

5.22
Labor Relations

6.20
Post Closing Schedule

7.01
Existing Liens

7.02(f)
Existing Investments

7.02(u)
Existing Joint Ventures

7.03
Existing Indebtedness

7.06(h)
Specified Unsecured Indebtedness

7.08
Transactions with Affiliates

7.10
Burdensome Agreements

10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
    Form of:
A    Borrowing Notice
B    Note
C    Compliance Certificate
D    Assignment and Assumption
E    Guaranty
F    Security Agreement
G    Mortgage
H    Solvency Certificate
I-1    U.S. Tax Compliance Certificate
I-2    U.S. Tax Compliance Certificate
I-3    U.S. Tax Compliance Certificate
I-4    U.S. Tax Compliance Certificate




v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, amended and restated, restated, supplemented
or otherwise modified from time to time, the “Agreement”) is entered into as of
June 14, 2019, among CONTURA ENERGY, INC., a Delaware corporation (“Contura” or
the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”), and CANTOR FITZGERALD SECURITIES, as
Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
The Borrower has requested that on the Closing Date, the Lenders make Term Loans
to the Borrower to finance the Transactions and the Lenders have agreed to
provide such Term Loans on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1

--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent(s)” means each administrative agent, collateral agent, collateral
trustee, if any, or other representative of the holders of ABL Obligations with
respect to any ABL Facility. As of the Closing Date, the ABL Agent is Citibank,
N.A. in its capacity as administrative agent in respect of the ABL Credit
Agreement.
“ABL Credit Agreement” means that certain Amended and Restated Asset-Based
Revolving Credit Agreement, dated as of November 9, 2018, among the Borrower,
certain of its subsidiaries, the lenders signatory thereto and the ABL Agent.
“ABL Credit Documents” means the instruments or agreements executed in
connection with any ABL Facility (including all security agreements, collateral
assignments, mortgages, control agreements or other grants or transfers for
security in favor of any ABL Agent, for the benefit of the holders of ABL
Obligations) each in form and substance reasonably satisfactory to the Required
Lenders and any instrument or agreement executed in connection with any
refinancings and replacements thereof to the extent permitted under any ABL
Intercreditor Agreement, as each such instrument or agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with such ABL Intercreditor Agreement or replaced in accordance with the terms
of this Agreement. For the avoidance of doubt, the “Loan Documents”, as such
term is defined in the ABL Credit Agreement as of the Closing Date shall
constitute ABL Credit Documents for purposes of this Agreement.
“ABL Facility” means one or more customary asset based lending facilities in
form and substance reasonably satisfactory to the Required Lenders and otherwise
permitted hereunder; provided that the sum of (i) the aggregate principal amount
outstanding and (ii) the amounts available to be borrowed of all ABL Facilities
shall not exceed the amount permitted under Section 7.03(h). For the avoidance
of doubt, the “Facility”, as such term is defined in the ABL Credit Agreement as
of the Closing Date shall constitute an ABL Facility for purposes of this
Agreement.
“ABL Intercreditor Agreement” means (a) that certain Amended and Restated
Intercreditor Agreement, dated as of November 9, 2018, between the ABL Agent and
the Administrative Agent, as amended by the Amendment to ABL Intercreditor
Agreement, or (b) any other intercreditor agreement entered into between the ABL
Agent, the Collateral Agent and the Junior Collateral Trustee that sets forth
the relative priority of the Priority Liens and the Junior Liens (as each such
term is defined in such ABL Intercreditor Agreement), on the one hand, compared
to the ABL Liens (as such term is defined in such ABL Intercreditor Agreement),
on the other hand, in form and


2

--------------------------------------------------------------------------------





substance reasonably satisfactory to the Required Lenders and as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“ABL Obligations” means the “Obligations” or equivalent term as defined in the
ABL Credit Agreement.
“ABL Priority Collateral” has the meaning assigned to “ABL Priority Collateral”
in any ABL Intercreditor Agreement.
“Accounting Change” means changes in accounting principles adopted or
implemented after the Closing Date required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
or, if applicable, the SEC. For purposes of this definition, Accounting
Standards Codification 842 and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection
therewith shall be deemed to have been adopted, promulgated or implemented after
the Closing Date.
“Acquired Assets” shall have the meaning provided in the definition of
“Permitted Acquisition.”
“Acquired Entity” shall have the meaning provided in the definition of
“Permitted Acquisition.”
“Acquisition Agreement” means, with respect to any Permitted Acquisition, the
definitive documentation for such Permitted Acquisition.
“Acquisition Agreement Representations” means, with respect to any Acquisition
Agreement, the representations and warranties made by or with respect to the
Person to be acquired or selling its assets pursuant to such Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that (a) the accuracy of any such representation or warranty is a
condition to the Borrower’s or the applicable Subsidiary’s obligations to close
under the Acquisition Agreement or (b) the Borrower or the applicable Subsidiary
has the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations and warranties.
“Administrative Agent” means Cantor Fitzgerald Securities, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent.


3

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Fee Letter” means that certain letter agreement, dated as of the Closing
Date, between Cantor Fitzgerald Securities and Contura.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.
“Amendment to ABL Credit Agreement” means that certain Amendment No. 1, dated as
of the date hereof, relating to the ABL Credit Agreement and the ABL
Intercreditor Agreement, among the Borrower, certain of its subsidiaries, the
lenders signatory thereto and the ABL Agent.
“Amendment to ABL Intercreditor Agreement” means that certain Amendment to the
ABL Intercreditor Agreement, dated as of the date hereof, by and between the ABL
Agent and the Collateral Agent.
“ANR” mean ANR, Inc., a Delaware corporation.
“ANR Entities” means, collectively, ANR and each of ANR’s Subsidiaries.
“Anti-Corruption Laws” has the meaning specified in Section 5.17(c).
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the tenth decimal place) of the Term Loan Facility
represented by (i) until the Closing Date, such Lender’s respective Term Loan
Commitments and (ii) thereafter, the aggregate principal amount of such Lender’s
Term Loans then outstanding. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth opposite the name of such Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
“Applicable Rate” means (i) on or prior to the second anniversary of the Closing
Date, a percentage per annum equal to (x) 7.00% for Eurocurrency Rate Loans and
(y) 6.00% for Base Rate Loans and (ii) thereafter, a percentage per annum equal
to (x) 8.00% for Eurocurrency Rate Loans and (y) 7.00% for Base Rate Loans.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special,


4

--------------------------------------------------------------------------------





supplemental, emergency or other reserves) are required to be maintained with
respect thereto against “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors or other applicable banking regulator. Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable Eurocurrency Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Asset Sale” means any Disposition or series of related Dispositions of property
by the Borrower or any of its Subsidiaries to any Person; provided that “Asset
Sale” shall exclude any Disposition or series of related Dispositions with a
fair market value of less than $5,000,000; provided, further, that “Asset Sale”
shall exclude the sale or discount of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof.
“Asset Sale Sweep Provision” has the meaning specified in Section 2.03(b).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent, in accordance with Section 10.06(b).
“Attributable Indebtedness” means, on any date, in respect of any Financing
Lease Obligations of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the period ending December 31, 2018 and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such period in respect of the Borrower
and its Subsidiaries.


5

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate (after
giving effect to any Eurocurrency Rate “floor”) that would be payable on such
day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%, and
(c) the Prime Rate in effect on such day. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively. In no event, notwithstanding the rate determined pursuant to the
foregoing, shall the Base Rate be less than 3.00%.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.
“Borrowing Notice” means a notice of (a) a Borrowing, (b) a conversion of Term
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, in each case, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
“Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.


6

--------------------------------------------------------------------------------





“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing, but excluding any
securities convertible into or exchangeable for shares of Capital Stock.
“Cash Equivalents” means
(a)
U.S. Government Obligations or certificates representing an ownership interest
in U.S. Government Obligations with maturities not exceeding two years from the
date of acquisition,

(b)
(i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s,

(c)
commercial paper maturing within 364 days from the date of acquisition thereof
and having, at such date of acquisition, ratings of at least A-1 by S&P or P-1
by Moody’s,

(d)
readily marketable direct obligations issued by any state, commonwealth or
territory of the U.S. or any political subdivision thereof, in each case rated
at least A-1 by S&P or P-1 by Moody’s with maturities not exceeding one year
from the date of acquisition,

(e)
bonds, debentures, notes or other obligations with maturities not exceeding two
years from the date of acquisition issued by any corporation, partnership,
limited liability company or similar entity whose long-term unsecured debt has a
credit rate of A2 or better by Moody’s and A or better by S&P;

(f)
investment funds at least 95% of the assets of which consist of investments of
the type described in clauses (a) through (e) above (determined without regard
to the maturity and duration limits for such investments set forth in such
clauses, provided that the weighted average maturity of all investments held by
any such fund is two years or less),



7

--------------------------------------------------------------------------------





(g)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above and

(h)
in the case of a Subsidiary that is a Foreign Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business.

“Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft, and cash management services afforded to the
Borrower or any Subsidiary, and (d) stored value card, commercial credit card
and merchant card services.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender. For purposes of this definition, (x) the Dodd-Frank
Act and any rules, regulations, orders, requests, guidelines and directives
adopted, promulgated or implemented in connection therewith, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the Closing Date, but shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and other
requirements similar to those described in Sections 3.04(a) and (b) generally on
other similarly situated borrowers of loans under United States credit
facilities.
“Change of Control” means:
(a)    [reserved];
(b)    an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly,


8

--------------------------------------------------------------------------------





of 35% or more of the equity securities of Contura entitled to vote for members
of the board of directors or equivalent governing body of Contura on a
fully-diluted basis; or
(c)    a “Change of Control” as defined in the ABL Credit Documents or
equivalent term, in each case, as amended, restated, modified, replaced, or
refinanced from time to time.
“Citi L/C Agreement” means that certain Amended and Restated Letter of Credit
Agreement, dated as of November 9, 2018, between ANR as Applicant (under and as
defined therein) and Citibank, N.A. as Issuing Bank (under and as defined
therein), as such agreement is in effect on the Closing Date.
“Citi L/C Cash Collateral Account” means a collective reference to any cash
collateral account in connection with the Citi L/C Agreement and obligations
thereunder.
“Closing Date” means the date on which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 and the Term Loans
are made, which occurred on June 14, 2019.  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for all or any part of the Obligations
(subject to exceptions contained in the Security Documents), in each case
excluding any Excluded Assets.
“Collateral Agent” means Cantor Fitzgerald Securities in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.
“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to the Required Lenders that provides information with respect to the personal
or mixed property of each Loan Party (other than Immaterial Subsidiaries).
“Commitment” means a Term Loan Commitment or corresponding commitment under
another Facility, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


9

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, as of the last day of any period, Consolidated Net
Income for such period plus, without duplication (i) consolidated interest
expense, determined in accordance with GAAP; (ii) to the extent deducted in
computing such Consolidated Net Income, the sum of all income, franchise or
similar taxes (and less income tax benefits); (iii) depreciation, depletion,
amortization (including, without limitation, amortization of intangibles,
deferred financing fees and any amortization included in pension or other
employee benefit expenses) and all other non-cash items reducing Consolidated
Net Income (including, without limitation, write-downs and impairment of
property, plant, equipment and intangibles and other long-lived assets and the
impact of acquisition accounting, but excluding, in each case, non-cash charges
in a period which reflect cash expenses paid or to be paid in another period);
(iv) non-recurring restructuring costs, expenses and charges, including, without
limitation, all business optimization costs and expenses, facility opening,
pre-opening and closing and consolidation costs and expenses, advisory and
professional fees and stay and retention bonuses; provided that the amount of
non-recurring restructuring costs, expenses and charges permitted to be added
back pursuant to this clause (iv) for a four-quarter period shall not exceed (x)
for any period ending prior to calendar year 2020, 20% of Consolidated EBITDA,
and (y) for any period ending during or after calendar year 2020, 10% of
Consolidated EBITDA, in each case, calculated before giving effect to such
add-back; (v) any expenses, costs or charges related to any equity offering,
Investment permitted under Section 7.02, acquisition, disposition,
recapitalization or Indebtedness permitted to be incurred by the indenture
(whether or not successful); (vi) all non-recurring or unusual losses, charges
and expenses (and less all non-recurring or unusual gains); (vii) all non-cash
charges and expenses; (viii) any debt extinguishment costs; (ix) any amount of
asset retirement obligations expenses; (x) all Transaction Costs incurred in
connection with the Transactions contemplated hereby; (xi) transaction costs,
fees and expenses incurred during such period in connection with any acquisition
or disposition not prohibited hereunder or any issuance of debt or equity
securities by the Borrower or any of its Subsidiaries, in each case, for such
expenses; and (xii) commissions, premiums, discounts, fees or other charges
relating to performance bonds, bid bonds, appeal bonds, surety bonds, wage
bonds, bonds issued in favor of any Governmental Authority, reclamation and
completion guarantees and other similar obligations; provided that, with respect
to any Subsidiary, such items will be added only to the extent and in the same
proportion that the relevant Subsidiary’s net income was included in calculating
Consolidated Net Income.
“Consolidated Net Income” means, for any period, the net income (or loss)
attributable to the Borrower and its Subsidiaries (unless another Person is
expressly indicated) for that period, determined in accordance with GAAP,
excluding, without duplication, (a) noncash compensation expenses related to
common stock and other equity securities issued to employees, (b) extraordinary
or non-recurring gains and losses, (c) income or losses from discontinued
operations or disposal of discontinued operations or costs and expenses
associated with the closure of any mines (including any reclamation or disposal
obligations), (d) any non-cash impairment charges or asset write-off


10

--------------------------------------------------------------------------------





resulting from the application of ASC 320 Investments-Debt and Equity
Securities, ASC 323 Investments-Equity Method and Joint Ventures, ASC 350
Intangibles—Goodwill and Other and ASC 360 Property, Plant and Equipment and any
future or similar ASC standards relating to impairment, (e) net unrealized gains
or losses resulting in such period from non-cash foreign currency remeasurement
gains or losses, (f) net unrealized gains or losses resulting in such period
from the application ASC 815 Derivatives and Hedging, in each case, for such
period, (g) non-cash charges including non-cash charges due to cumulative
effects of changes in accounting principles, (h) any net income (or loss) for
such period of any Person that is not a Subsidiary or is otherwise not a
Subsidiary of such Person or that is accounted for by the equity method of
accounting except to the extent of the amount of dividends or similar
distributions paid in cash to the specified Person or a Subsidiary of the
Person, and (i) the net income (but not loss) of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders (other than any
restriction that has been waived or released); plus, without duplication, any
cash dividends and/or distributions actually received by the Borrower or a
Subsidiary from any Joint Venture during such period to the extent not already
included therein.
“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Borrower and its Subsidiaries as of the
end of the last fiscal quarter for which financial information is available
(less applicable reserves and other properly deductible items) after deducting
from such amount (i) all current liabilities, including current maturities of
long-term debt and current maturities of obligations under Financing Leases
(other than any portion thereof maturing after, or renewable or extendable at
the option of the Borrower or relevant Subsidiary beyond, twelve months from the
date of determination); and (ii) the total of the net book values of all assets
of the Borrower and its Subsidiaries properly classified as intangible assets
under GAAP (including goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets).
“Consolidated Net Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of the Borrower and
its Subsidiaries (for the avoidance of doubt, for this purpose, letters of
credit will be deemed to have a principal amount equal to the amount drawn and
not reimbursed thereunder, if any) determined on a consolidated basis in
accordance with GAAP, minus (b) the aggregate amount of Unrestricted Cash
included in the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date (other than the proceeds of Indebtedness to be incurred on such
date of determination).


11

--------------------------------------------------------------------------------





“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contractual Obligation, any
Subsidiary that the Borrower directly or indirectly Controls for purposes of the
provision of such consent, waiver or exercise of such right to terminate or
accelerate the obligations under such Contractual Obligation.
“Contura” has the meaning specified in the introductory paragraph to this
Agreement.
“Copyright Security Agreement” means the Copyright Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Required Lenders and the Borrower, by certain Loan
Parties in favor of the Collateral Agent, for the benefit of the Secured
Parties.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to (i) the Eurocurrency Rate otherwise applicable to
such Eurocurrency Rate Loan plus (ii) the Applicable Rate applicable to
Eurocurrency Rate Loans plus (iii) 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, unless the subject of a good faith dispute, (c)


12

--------------------------------------------------------------------------------





has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender or (d) has become
the subject of a Bail-In Action. A Lender that has become a Defaulting Lender
because of an event referenced in this definition may cure such status and shall
no longer constitute a Defaulting Lender as provided in the last paragraph of
Section 2.13.
“Designated Letters of Credit” means letters of credit issued with respect to
Mine reclamation, workers’ compensation and other employee benefit liabilities.
“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by Contura in good faith) of non-cash consideration received by the
Borrower or any of its Subsidiaries in connection with a Disposition that is so
designated as “Designated Non-Cash Consideration” minus the amount of cash or
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, any sale or issuance
of Equity Interests in a Subsidiary and by allocation of assets by division or
allocation of assets to any series of a limited liability company, limited
partnership or trust that constitutes a separate legal entity or Person in
accordance with Section 1.02) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Disqualified Equity Interest” means Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which such Equity Interests are exchangeable, in each case at the option of
the holder thereof) or upon the happening of any event (i) mature or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are required to be redeemed or redeemable at the option of the holder for
consideration other than Qualified Equity Interests, or (ii) are convertible at
the option of the holder into Disqualified Equity Interests or exchangeable for
Indebtedness, in each case of clauses (i) and (ii) prior to the date that is
91 days after the final Maturity Date hereunder, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations.


13

--------------------------------------------------------------------------------





“Disqualified Institution” means (i) any financial institutions and entities
identified by Contura to the Administrative Agent by name in writing on or prior
to May 15, 2019, (ii) any competitors of the Loan Parties identified by Contura
to the Administrative Agent by name in writing from time to time and (iii)
affiliates of the foregoing that are readily identifiable solely on the basis of
similarity of their names; provided that (x) in the case of clauses (ii) and
(iii) herein, “Disqualified Institutions” shall not include any bona fide
diversified debt fund or a diversified investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in, acquiring or trading
commercial loans, bonds and similar extensions of credit in the ordinary course;
(y) the Administrative Agent shall not have any responsibility for monitoring
compliance with any provisions of this Agreement with respect to Disqualified
Institutions and shall conclusively rely on the applicable representations in
the applicable Assignment and Assumption and (z) updates to the Disqualified
Institution schedule shall not retroactively invalidate or otherwise affect any
(A) assignments or participations made to, (B) any trades entered into with or
(C) information provided to any Person before it was designated as a
Disqualified Institution. It is acknowledged and agreed by the Borrower that the
identity of Disqualified Institutions will be made available to the Lenders.
“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any State thereof or the District of Columbia; provided,
that in no event shall any such Subsidiary that is a Subsidiary of a Foreign
Subsidiary be considered a “Domestic Subsidiary” for purposes of the Loan
Documents.
“DTA” means Dominion Terminal Associates, a Virginia partnership.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


14

--------------------------------------------------------------------------------





“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) (A)
accepted by the Administrative Agent and (B) unless an Event of Default has
occurred and is continuing, approved by the Borrower (each such approval not to
be unreasonably withheld, delayed or conditioned; provided, that the Borrower
shall be deemed to have approved such other Person unless it shall have objected
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice of the proposed assignment); provided,
however, in each case, unless an Event of Default has occurred and is
continuing, an Eligible Assignee shall include only a Lender, an Affiliate of a
Lender or another Person, which, through its Lending Offices, is capable of
lending to the Borrower, without the imposition of any additional Indemnified
Taxes and assignment to such Person would not, at the time of such assignment,
result in the Borrower becoming liable to pay any Indemnified Taxes or
additional amount to such Person or any Governmental Authority pursuant to
Section 3.01 or Section 3.04; provided further that no Loan Party, Defaulting
Lender or Disqualified Institution shall be an Eligible Assignee.
“Environmental Laws” means any and all applicable current and future Laws
relating to (a) protection of natural resources, wildlife and the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface, water, ground water, or
land, (b) human health and safety as affected by Hazardous Materials and (c)
mining operations and activities to the extent relating to environmental
protection or reclamation, including the federal Surface Mining Control and
Reclamation Act (30 U.S.C. 1201-1328) and all analogous state laws and
regulations, provided that “Environmental Laws” do not include any laws relating
to worker or retiree benefits, including benefits arising out of occupational
diseases.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether


15

--------------------------------------------------------------------------------





or not such shares, warrants, options, rights or other interests are outstanding
on any date of determination (but excluding any debt security that is
convertible into, or exchangeable for, Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standards of Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (d) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (e) a withdrawal
by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan; (g) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (h) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; (k) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code with respect to any Pension Plan; or (l) the occurrence of any
Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


16

--------------------------------------------------------------------------------





“Eurocurrency Lending Office” means, with respect to a particular currency, the
office of each Lender that shall be making or maintaining its Eurocurrency Rate
Loans denominated in such currency.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Rate Loans for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period by reference to the
Reuters Screen LIBOR01 for deposits in Dollars or the applicable Markit desktop
(or such other comparable page as may, in the opinion of the Administrative
Agent, replace such page for the purpose of displaying such rates) for a period
equal to such Interest Period; provided that to the extent that an interest rate
is not ascertainable pursuant to the foregoing provisions of this definition,
Eurocurrency Base Rate shall be determined pursuant to the procedures set forth
in Section 3.03.
“Eurocurrency Rate” means, with respect to an Interest Period for a Eurocurrency
Rate Loan, the rate per annum obtained by dividing (i) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the rate
determined by Administrative Agent to be the Eurocurrency Base Rate by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement. In no
event, notwithstanding the rate determined pursuant to the foregoing, shall the
Eurocurrency Rate be less than 2.00%.
“Eurocurrency Rate Loan” means a Term Loan that bears interest at a rate based
on the Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Asset Sale Proceeds” has the meaning specified in Section 2.03(b).
“Excess Extraordinary Proceeds” has the meaning specified in Section 2.03(e).
“Excluded Accounts” means a collective reference to (a) any deposit account,
securities account, commodities account, cash collateral account or other
similar account of any Loan Party (and all cash, cash equivalents and other
securities or investments held therein) exclusively used for all or any of the
following purposes: (i) payroll, (ii) employee benefits, (iii) worker’s
compensation, (iv) securing liabilities in respect of letters of credit (other
than letters of credit issued under the ABL Credit Agreement), bank guarantees,
credit card or purchase card facilities or similar merchant account arrangements
incurred in the ordinary course of business, (v) taxes, (vi) third party escrow,
(vii) customs, (viii) other fiduciary purposes, or (ix) compliance with legal
requirements (including pledges required in favor of Governmental Authorities),
to the extent such legal requirements prohibit the granting of a Lien thereon,
(x) the Citi L/C Cash Collateral Account or (xi) those “Excluded Accounts” (as
defined in the Existing Credit Agreement as in effect immediately prior to the
Closing Date) identified on Schedule 1.01(f) hereto and (b) other deposit


17

--------------------------------------------------------------------------------





accounts, security accounts, commodities account, cash collateral accounts or
other similar accounts of any Loan Party (and all cash, cash equivalents and
other securities or investments held therein) with an average balance for all
accounts excluded by this clause (b) not in excess of $100,000 in the aggregate
for all such accounts.
“Excluded ANR Property” means (i) the “Mortgaged Property” as defined in that
certain Deed of Trust dated as of February 10, 2017, by and from Alpha
Appalachia Services, LLC, as grantor, to Benjamin L. Bailey and Eric B. Snyder,
as trustee and West Virginia Department of Environmental Protection, as
beneficiary, as in effect on the Closing Date and for as long as such “Mortgaged
Property” remains subject to a Lien in favor of the West Virginia Department of
Environmental Protection, and (ii) the other property rights and interests in
real and personal property set forth on Schedule 1.01(c).
“Excluded Assets” means
(a) motor vehicles and other assets subject to certificates of title where the
net book value of any such motor vehicle or other such asset individually is
less than $500,000,
(b) commercial tort claims where the amount of the net proceeds claimed is less
than $3,000,000,
(c) (i) any Contractual Obligation and any leased or licensed asset under a
Contractual Obligation or asset financed pursuant to a purchase money financing
Contractual Obligation or Financing Lease Obligation, in each case that is the
direct subject of such Contractual Obligation (so long as such Contractual
Obligation is not entered into for purposes of circumventing or avoiding the
collateral requirements of this Agreement), in each case only for so long as the
granting of a security interest therein (x) would be prohibited by, cause a
default under or result in a breach of such Contractual Obligation (unless the
Borrower or any Controlled Subsidiary may unilaterally waive it) or would give
another Person (other than the Borrower or any Controlled Subsidiary) a right to
terminate or accelerate the obligations under such Contractual Obligation or to
obtain a Lien to secure obligations owing to such Person (other than the
Borrower or any Controlled Subsidiary) under such Contractual Obligation (in
each case, except to the extent any such prohibition is unenforceable after
giving effect to applicable anti-assignment provisions of the UCC) or (y) would
require obtaining the consent of any Person (other than the Borrower or any
Controlled Subsidiary) or applicable Governmental Authority, except to the
extent that such consent has already been obtained or (ii) any asset the
granting of a security interest therein in favor of the Secured Parties would be
prohibited by any applicable Requirement of Law (other than any Organizational
Document) (except to the extent such prohibition is unenforceable after giving
effect to applicable anti-assignment provisions of the UCC, other than proceeds
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibitions),


18

--------------------------------------------------------------------------------





(d) those assets with respect to which, in the reasonable judgment of the
Required Lenders and the Borrower, the costs of obtaining or perfecting such a
security interest are excessive in relation to the benefits to be obtained by
the Secured Parties therefrom or would result in materially adverse tax
consequences to the Borrower or its Subsidiaries as reasonably determined by the
Borrower in consultation with the Required Lenders,
(e) (i) any real property and leasehold rights and interests in real property
other than Material Real Property, and (ii) leasehold rights and interests in
real property leased from any Governmental Authority,
(f) any “intent-to-use” application for registration of a Trademark (as defined
in the Security Agreement) filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing and acceptance of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto,
(g) (i) any Equity Interest that is Voting Stock of a first-tier Foreign
Subsidiary or FSHCO in excess of 65% of the Voting Stock and 100% of the
non-Voting Stock of such Subsidiary, (ii) any Equity Interests of captive
insurance subsidiaries and not-for-profit subsidiaries, (iii) any Equity
Interests in any Joint Venture or any other non-wholly owned Subsidiary, and
(iv) any Equity Interests in the direct parent of any Joint Venture or
non-wholly owned Subsidiary to the extent that a pledge thereof would be
prohibited by, cause a default under or result in a breach of, or would give
another Person (other than the Borrower or any Controlled Subsidiary) a right to
terminate, under any Organizational Document, shareholders, Joint Venture or
similar agreement applicable to such owned Subsidiary or Joint Venture; and
(h) the Excluded Accounts;
(i) the Excluded Wyoming Property;
(j) the Excluded ANR Property;
(k) the Sold Receivables; and
(l) all right, title and interest of Contura Energy Services LLC under (A) the
Trust Agreement (N731BP) dated July 26, 2016 between Bank of Utah, as owner
trustee, and Contura Energy Services LLC, as operator and (B) the Aircraft
Operating Agreement dated July 26, 2016 between Contura Energy Services, LLC and
Bank of Utah, as owner trustee;
provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.  


19

--------------------------------------------------------------------------------





“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (i)
imposed as a result of the Recipient being organized under the laws of, or
having its principal office in or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than in the case
of an assignee pursuant to a request by the Borrower under Section 10.13) or
(ii) such Lender changes its lending office, except in each case, to the extent
that, pursuant to Section 3.01(a), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any withholding Taxes imposed under FATCA.
“Excluded Wyoming Property” means, any property rights and interests in real and
personal property to the extent that such property is pledged to the State of
Wyoming (or any governmental agency thereof) to satisfy bonding obligations
under reclamation laws. As of the Closing Date, Schedule 1.01(b) lists all
Excluded Wyoming Property.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated November 9, 2018, by and among the Borrower, Jefferies Finance
LLC, as administrative agent and collateral agent, and the lenders party thereto
(as amended, restated, supplemented or otherwise modified prior to the Closing
Date).
“Extraordinary Receipts” means an amount equal to: (i) any cash payments or
proceeds received by the Borrower or any of its Subsidiaries (a) under any
casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of the Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by the Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of the Borrower or such Subsidiary in respect thereof,
and (b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.
“Facility” means the Term Loan Facility and any Incremental Facility, as the
context may require.


20

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws implementing an
intergovernmental agreement with respect to the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” means, collectively, (a) the Agent Fee Letter, and (b) that
certain Amended and Restated Fee Letter, dated as of May 21, 2019, between
Contura and the Commitment Parties party thereto.
“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee; provided that, except as provided
in Section 1.03(b), any operating lease that is required to be treated as a
capital lease in accordance with GAAP as a result of any Accounting Change shall
not be deemed a Financing Lease for purposes of this Agreement.
“Financing Lease Obligations” means of any Person as of the date of
determination, the aggregate liability of such Person under Financing Leases
reflected on a balance sheet of such Person under GAAP.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (b), (c),
(d), (e), (f)(i), (f)(ii), (g), (i), (j), (m), (p), (r), (s) and (u) (solely
with respect to any ABL Priority Collateral) of Section 7.01.
“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries


21

--------------------------------------------------------------------------------





with respect to employees employed outside the United States and paid through a
non-United States payroll.  
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which would reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that would reasonably be expected to result in the incurrence
of any liability by any Loan Party or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which would reasonably be
expected to have a Material Adverse Effect.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any Domestic Subsidiary formed or acquired on or after the Closing
Date substantially all of the assets of which consist of the Equity Interests of
one or more Foreign Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles, which are applicable to
the circumstances as of the date of determination. The sources of accounting
principles and the framework for selecting the principles used in the
preparation of financial statements of nongovernmental entities that are
presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,


22

--------------------------------------------------------------------------------





regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance or payment guarantees by any Loan Party of the
obligations (other than for the payment of borrowed money) of any other Loan
Party and (iii) endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means any Subsidiary that is a wholly-owned Domestic Subsidiary;
provided, that such term shall not include (i) any FSHCO or (ii) any Domestic
Subsidiary that is a Subsidiary of any Foreign Subsidiary. The Guarantors as of
the Closing Date are the Subsidiaries of the Borrower listed on Schedule
1.01(a). For the avoidance of doubt, no Foreign Subsidiary now owned or
hereafter formed or acquired shall be a Guarantor.


23

--------------------------------------------------------------------------------





“Guaranty” means that certain Guarantee of the Secured Obligations made by the
Guarantors in favor of the Administrative Agent and the Secured Parties,
substantially in the form of Exhibit E, including any supplement, accession,
assumption or joinder thereto.
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes, (ii) any hazardous or toxic substances, materials or wastes, defined or
regulated as such in or under, or that would reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products, and (iii) any coal ash, coal combustion by-products or waste, boiler
slag, scrubber residue or flue desulphurization residue (“CCR”), except that CCR
beneficially re-used shall not be considered a Hazardous Material.
“Hedging Agreement” means (i) any interest rate swap agreement, interest rate
cap agreement, interest rate future agreement, interest rate collar agreement,
interest rate hedge agreement or other similar agreement or arrangement designed
to protect against or mitigate interest rate risk, (ii) any foreign exchange
forward contract, currency swap agreement, futures contract, option contract,
synthetic cap or other agreement or arrangement designed to protect against or
mitigate foreign exchange risk or (iii) any commodity or raw material, including
coal, futures contract, commodity hedge agreement, option agreement, any actual
or synthetic forward sale contract or other similar device or instrument or any
other agreement designed to protect against or mitigate raw material price risk
(which shall for the avoidance of doubt include any forward purchase and sale of
coal for which full or partial payment is required or received).
“Hedging Obligations” means all debts, liabilities and obligations of the
Borrower or any Subsidiary in respect of any Hedging Agreement.
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender, the
Administrative Agent or any Affiliate of a Lender or the Administrative Agent)
(it being understood that any such termination values and mark-to-market values
shall take into account any assets posted as collateral or security for the
benefit of a party to the Hedging Agreement).
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any


24

--------------------------------------------------------------------------------





Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.
“Immaterial Subsidiary” means any Subsidiary of the Borrower so long as (i) the
revenues (excluding intercompany revenues) of such Subsidiary for any period of
four consecutive fiscal quarters ended as of the end of any fiscal quarter do
not exceed $2,000,000, as set forth or reflected in the most recently available
financial statements that have been delivered pursuant to Section 6.01 and (ii)
the consolidated total assets of such Subsidiary at the end of the most recently
completed fiscal quarter do not exceed $2,000,000, as set forth or reflected in
the most recently available financial statements that have been delivered
pursuant to Section 6.01, provided that the aggregate revenues (excluding
intercompany revenues) of all Immaterial Subsidiaries shall not exceed 5% of the
aggregate revenues (excluding intercompany revenues) of the Borrower and its
Domestic Subsidiaries for any period of four consecutive quarters and the total
assets of all Immaterial Subsidiaries shall not exceed 5% of the total assets of
the Borrower and its Domestic Subsidiaries at the end of any fiscal quarter. The
Immaterial Subsidiaries as of the Closing Date are the Subsidiaries of the
Borrower listed on Schedule 1.01(e). In the event that (i) any Immaterial
Subsidiary ceases to qualify as an Immaterial Subsidiary pursuant to the
foregoing or (ii) the Borrower elects to remove any Immaterial Subsidiary from
this definition, then the Borrower shall deliver (or shall cause to be
delivered) to the Administrative Agent, to the extent not previously provided,
in respect of such Subsidiary, those deliverables from which Immaterial
Subsidiaries were exempt under Article IV (as well as the results of customary
lien searches in respect of such Subsidiary) and upon such delivery such
Subsidiary shall no longer constitute an Immaterial Subsidiary hereunder.
“Incremental Debt Cap” means, as determined with respect to any Incremental
Facility to be incurred, an amount equal to (i) $50,000,000 less (ii) the
aggregate principal amount of all Indebtedness incurred under Section 7.03(m)
less (iii) the aggregate principal amount of all Indebtedness incurred under
Section 7.03(i).
“Incremental Facility” has the meaning specified in Section 2.11(a).
“Incremental Facility Effective Date” has the meaning specified in Section
2.11(c).
“Incremental Facility Request” has the meaning specified in Section 2.11(a).
“Incremental Lender” means any Person who provides an Incremental Facility in
respect of a term loan hereunder.
“Incremental Loan” means, with respect to any Incremental Facility, an advance
made by any Incremental Lender under such Incremental Facility.


25

--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than any obligations in respect of performance bonds
bid bonds, appeal bonds, surety bonds, reclamation bonds, wage bonds, bonds
issued in favor of any Governmental Authority and completion guarantees, bank
guarantees and similar contingent obligations or with respect to worker’s
compensation benefits);
(b)    all obligations of such Person arising under letters of credit, bankers’
acceptances or similar instruments issued for the account of such Person (solely
to the extent such letters of credit, bankers’ acceptances or other similar
instruments have been drawn and remain unreimbursed);
(c)    net obligations of such Person under any Hedging Agreement;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
incurred in the ordinary course of business, (ii) obligations under federal coal
leases, (iii) obligations under coal leases and (iv) obligations for take-or-pay
arrangements);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Financing Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person (but excluding any performance and completion
Guarantees of such Person);
provided that in no event shall Indebtedness include (i) in connection with the
purchase by the Borrower or any of its Subsidiaries of any business,
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing unless
such payments are required under GAAP to appear as a liability on the balance
sheet (excluding the footnotes), provided, that at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 30 days
thereafter; (ii) deferred or prepaid revenues; (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) asset retirement
obligations, or (v) obligations (other than obligations with


26

--------------------------------------------------------------------------------





respect to Indebtedness for borrowed money or other Indebtedness evidenced by
loan agreements, bonds, notes or debentures or similar instruments or letters of
credit (solely to the extent such letters of credit or other similar instruments
have been drawn and remain unreimbursed) (or, without duplication, reimbursement
agreements in respect thereof)) related to surface rights under an agreement for
the acquisition of surface rights for the production of coal reserves in the
ordinary course of business in a manner consistent with historical practice of
Contura and its Subsidiaries. Indebtedness shall be calculated without giving
effect to the effects of Accounting Standards Codification Topic 815
“Derivatives and Hedging” and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
under this Agreement as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness.
The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Hedging Termination Value thereof as of such date. The
amount of any Indebtedness issued with original issue discount shall be deemed
to be the face amount of such Indebtedness less the remaining unamortized
portion of the original issue discount of such Indebtedness. The amount of any
Financing Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. The amount of any
indebtedness of a Joint Venture secured by a Lien on property owned or being
purchased by the Borrower or its Subsidiaries as of any date shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
indebtedness that is secured by such Lien and (b) the maximum amount for which
the Borrower or its Subsidiaries may be liable (which may be determined with
reference to the fair market value of the property securing such indebtedness as
reasonably determined by the Borrower in good faith) pursuant to the terms of
such indebtedness. Except as set forth in the sentence immediately above, the
amount of indebtedness of any Joint Venture, which is attributable to the
Borrower or any Subsidiary shall be deemed to equal the amount of indebtedness
that would be attributable to the Borrower or any Subsidiary in accordance with
GAAP.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Intercreditor Agreements” means each of (a) the ABL Intercreditor Agreements
and (b) the Junior Lien Intercreditor Agreements.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.


27

--------------------------------------------------------------------------------





“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two or
three months thereafter, as selected by the applicable Borrower in its Borrowing
Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month; and
(iii)    with respect to each Facility, no Interest Period shall extend beyond
its applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or Joint Venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or Cash Equivalents.
“IP Rights” has the meaning specified in Section 5.18.
“IP Security Agreements” means the Copyright Security Agreement, the Trademark
Security Agreement and the Patent Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of the Borrower or any Subsidiary.


28

--------------------------------------------------------------------------------





“Junior Collateral Trustee” means the Person acting as Junior Collateral Trustee
pursuant to any Junior Intercreditor Agreement, together with its successors and
assigns in such capacity.
“Junior Lien Indebtedness” means any Indebtedness (other than any ABL Facility)
that is secured by a junior Lien to the Lien securing the Secured Obligations
and that was permitted to be incurred and so secured hereunder, which Junior
Lien Indebtedness shall be at all times subject to the Junior Lien Intercreditor
Agreement.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into between the ABL Agent, the Collateral Agent and the Junior
Collateral Trustee that sets forth the relative priority of the Priority Liens
and the ABL Liens (as such term is defined in such Junior Lien Intercreditor
Agreement), on the one hand, and the Junior Liens (as such term is defined in
such Junior Lien Intercreditor Agreement), on the other hand, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Incremental Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lexington Coal Purchase Agreement” means that certain Membership Interest and
Asset Purchase Agreement, dated as of July 18, 2017, among Lexington Coal
Company, LLC, as buyer, ANR, as seller, and ANR’s subsidiaries, as seller
representatives.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Financing Lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or Incremental Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letters, the Guaranty,
each Security Document and any Intercreditor Agreement.


29

--------------------------------------------------------------------------------





“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities, prospects, operations, property or financial condition of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform their obligations
under the Loan Documents or (c) the validity or enforceability of the Loan
Documents or the material rights or remedies of the Administrative Agent, the
Collateral Agent, or the Lenders thereunder.
“Material Leased Real Property” means any (i) Mine or other real property, in
each case, subject to a lease with a Loan Party, as lessee, with annual minimum
royalties, rents or any similar payment obligations, in excess of $500,000 in
the most recently ended fiscal year and (ii) Material Prep Plants.
“Material Owned Real Property” means any Mine or other real property, in each
case, owned or acquired in fee by any Loan Party having a fair market value in
excess of $1,000,000.
“Material Prep Plants” means the locations set forth on Schedule 5.08(d).
“Material Real Property” means (a) the Material Leased Real Property, and (b)
the Material Owned Real Property, as the context may require; provided, that
Material Real Property shall not include (y) the Excluded Assets, or (z) any
leasehold interests of a Loan Party in commercial real property constituting
offices of the Borrower and its Subsidiaries.
“Maturity Date” means June 14, 2024 (and, with respect to term loans pursuant to
an Incremental Facility, the date on which such term loans shall become due and
payable in full hereunder, as specified in the applicable joinder agreement or
amendment hereto); provided, however, that, if such date is not a Business Day,
the Maturity Date shall be the next Business Day.
“Mine” means any mining complex and its associated Reserve Area in respect of
any of the real properties in the United States in which any Loan Party holds an
ownership, leasehold or other interest, including any excavation or opening into
the earth now or hereafter made from which coal or other minerals are or can be
extracted.
“Mining Financial Assurances” has the meaning specified in Section 5.26(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means any mortgages, deeds of trust or similar document(s) (including
any fixture filings whether recorded as part of such mortgages or deeds of trust
or as separate instruments to the extent necessary in any particular state),
substantially in the form of Exhibit G or any such other form reasonably
acceptable to the Required Lenders and the Borrower.


30

--------------------------------------------------------------------------------





“Multiemployer Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) of the type described in Section 4001(a)(3) of ERISA, to
which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Net Proceeds” means, with respect to any Disposition (other than Dispositions
pursuant to Sections 7.05(b), (c), (e), (m)(ii), and (q)) the sum of (a) cash
and Cash Equivalents actually received by the Borrower or any Subsidiary in
connection with such Disposition (including any cash received by way of deferred
payment (excluding, for avoidance of doubt, royalty payments customary in the
mining industry) pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) minus (b) solely with respect to
Dispositions of assets not constituting Collateral, the sum of (i) (A) the
principal amount, premium or penalty, if any, interest and other amounts of any
Indebtedness that is secured by such asset and that is required to be repaid in
connection with such Disposition (other than Indebtedness under the Loan
Documents) or (B) any other required debt payments or required payments of other
obligations relating to the Disposition, in each case, with the proceeds
thereof, (ii) the reasonable or customary out-of-pocket fees and expenses
incurred by the Borrower or its Subsidiaries in connection with such Disposition
(including attorneys’ fees, accountants’ fees, investment banking fees, real
property related fees and charges and brokerage and consultant fees), (iii) all
Taxes required to be paid or accrued or reasonably estimated to be required to
be paid or accrued as a result thereof, (iv) in the case of any Disposition by a
non-wholly-owned Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iv)) attributable to minority or
other third party interests and not available for distribution to or for the
account of the Borrower or a wholly-owned Subsidiary as a result thereof and (v)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (x) related to any of the
applicable assets and (y) retained by the Borrower or any Subsidiary including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition occurring on the date of such
reduction).
“Nonconsenting Lender” has the meaning specified in Section 10.13.
“Note” means a promissory note made by the Borrower in favor of a Lender and its
registered assigns evidencing Term Loans made by such Lender, substantially in
the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, fees, expenses,
indemnities and obligations (other than, for the avoidance of doubt, Hedging
Obligations) of, any Loan Party arising under any Loan Document or otherwise
with respect to any Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against


31

--------------------------------------------------------------------------------





any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, or similar Taxes that arise from any payment made
under, from the execution, delivery, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment at the request of the Borrower pursuant to Section 10.13).
“Outstanding Amount” means with respect to Term Loans and Incremental Loans, as
the context may require, on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Term Loans or Incremental Loans, as applicable, occurring on such date.
“Overnight Rate” means, for any day, the Federal Funds Rate in the case of any
amount denominated in Dollars.
“Owner Trust” means Bank of Utah, not in its individual capacity but solely as
owner trustee under the Trust Agreement N731BP dated July 26, 2016.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).


32

--------------------------------------------------------------------------------





“Patent Security Agreement” means the Patent Security Agreement, substantially
in the form attached to the Security Agreement or such other form reasonably
acceptable to the Required Lenders and the Borrower, by certain Loan Parties in
favor of the Collateral Agent, for the benefit of the Secured Parties.
“PATRIOT Act” has the meaning specified in Section 5.17(b).
“Payment in Full” means, the time at which no Lender shall have any Commitments,
any Loan or other Obligations unpaid, unsatisfied or outstanding (other than in
respect of contingent obligations, indemnities and expenses related thereto that
are not then payable or in existence).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition by the Borrower or any of its
Subsidiaries of all or substantially all the assets of a Person or line of
business or division of such person (referred to herein as the “Acquired
Assets”), or all of the Equity Interests (other than directors’ qualifying
shares) of a Person (referred to herein as the “Acquired Entity”) or merger or
consolidation of any other combination with any other Person; provided, that
(a)    the Acquired Entity or the Acquired Assets, as applicable, shall be
engaged in a Similar Business;
(b)    both before and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;
(c)    the Total Leverage Ratio on a Pro Forma Basis is equal to or less than
1.5 to 1.0;
(d)    the Borrower shall comply, and shall cause the Acquired Entity, if any,
to comply, with the applicable provisions of Section 6.16; provided that, in
respect of Acquired Entities that are organized outside of the United States or
will otherwise not become Loan Parties or Acquired Assets located outside of the
United States or that will not be acquired by Loan Parties, the aggregate amount
of such Investments, when taken together with Indebtedness of an Immaterial
Subsidiary or a non-Loan Party owing to a Loan Party pursuant to Section 7.03(f)
(other than Indebtedness subject to the second proviso of such Section) and
Disqualified Equity Interests issued by an


33

--------------------------------------------------------------------------------





Immaterial Subsidiary or a non-Loan Party to a Loan Party pursuant to Section
7.03(f), shall not in the aggregate exceed the greater of $70,000,000 and 8% of
Consolidated Net Tangible Assets;
(e)     such Permitted Acquisition is not consummated in connection with a
“hostile takeover” or proxy fight or similar transaction; and
(f)    such Permitted Acquisition and all transactions related thereto are
consummated in all material respects in accordance with applicable Laws.
“Permitted Asset Swap” means the substantially concurrent purchase and sale,
trade-in or exchange of equipment, real property or any other property of a
nature or type that is used or useful in a Similar Business or a combination of
such equipment, real property or any other property and cash or Cash Equivalents
between the Borrower or any of its Subsidiaries and another Person; provided
that the fair market value of the equipment, real property or any other property
received is at least as great as the fair market value of the equipment, real
property or other property being traded-in or exchanged as determined by the
Borrower reasonably and in good faith; provided that any shortfall may be
treated as an Investment and shall constitute an Investment for purposes of
calculating compliance with Section 7.02.
“Permitted Liens” means all of the Liens permitted under Section 7.01.
“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Material Real Property subject thereto or interfere with the
ordinary conduct of the business or operations of any Loan Party as presently
conducted on, at or with respect to such Material Real Property and as to be
conducted following the Closing Date: (a) encumbrances customarily found upon
real property used for mining purposes in the applicable jurisdiction in which
the applicable real property is located to the extent such encumbrances would be
permitted or granted by a prudent operator of mining property similar in use and
configuration to such real property (e.g., surface rights agreements, wheelage
agreements and reconveyance agreements); (b) rights and easements of (i) owners
of undivided interests in any of the real property where the applicable Loan
Party or Subsidiary owns less than 100% of the fee interest, (ii) owners of
interests in the surface of any real property where the applicable Loan Party or
Subsidiary does not own or lease such surface interest, (iii) lessees, if any,
of coal or other minerals (including oil, gas and coal bed methane) where the
applicable Loan Party or Subsidiary does not own such coal or other minerals,
and (iv) lessees of other coal seams and other minerals (including oil, gas and
coal bed methane) not owned or leased by such Loan Party or Subsidiary; (c) with
respect to any real property in which the Borrower or any Subsidiary holds a
leasehold interest, terms, agreements, provisions, conditions, and limitations
(other than royalty and other payment obligations which are otherwise permitted
hereunder) contained in the leases granting such leasehold interest and the
rights of lessors thereunder (and their heirs, executors, administrators,
successors, and assigns), subject to any amendments or


34

--------------------------------------------------------------------------------





modifications set forth in any landlord consent delivered in connection with a
Mortgage; (d) farm, grazing, hunting, recreational and residential leases with
respect to which the Borrower or any Subsidiary is the lessor encumbering
portions of the real properties to the extent such leases would be granted or
permitted by, and contain terms and provisions that would be acceptable to, a
prudent operator of mining properties similar in use and configuration to such
real properties; (e) royalty and other payment obligations to sellers or
transferors of fee coal or lease properties to the extent such obligations
constitute a lien not yet delinquent; (f) rights of others to subjacent or
lateral support and absence of subsidence rights or to the maintenance of
barrier pillars or restrictions on mining within certain areas as provided by
any mining lease, unless in each case waived by such other person; (g) rights of
repurchase or reversion when mining and reclamation are completed, (h) zoning,
building, land use and other similar laws and all Liens (other than monetary
Liens or Liens arising out of violation of applicable law) that do not
materially interfere with the ordinary conduct of the business or operations of
any Loan Party as presently conducted, (i) Liens on the property of the Borrower
or any of its Subsidiaries, as a tenant under a lease or sublease entered into
in the ordinary course of business by such Person, in favor of the landlord
under such lease or sublease, securing the tenant’s performance under such lease
or sublease, as such Liens are provided to the landlord under applicable law and
not waived by the landlord, and (j) leases, subleases, licenses and
rights-of-use granted to others incurred in the ordinary course of business and
that do not materially and adversely affect the use of the property encumbered
thereby for its intended purpose.
“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing, (b) any unpaid accrued interest on the Indebtedness being
Refinanced, and (c) any existing commitments unutilized under the Indebtedness
being Refinanced.
“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have the same
obligors and same guarantees as, and be secured on a basis no greater than the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced) and, to the extent applicable, the Borrower shall
have satisfied the requirements of Section 5.3 of the ABL Intercreditor
Agreement with respect to such Permitted Refinancing Indebtedness, (c) the
maturity date is later than or equal to, and the weighted average life to
maturity of such Permitted Refinancing


35

--------------------------------------------------------------------------------





Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, (d) if the Indebtedness so Refinanced is subordinated in right of
payment to the Obligations, then such Permitted Refinancing Indebtedness, by its
terms or by the terms of any agreement or instrument pursuant to which it is
outstanding, is expressly made subordinate in right of payment to the
Obligations at least to the extent that the Indebtedness so Refinanced is
subordinated to the Obligations and (e) the terms and conditions of any
Permitted Refinancing Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties than the terms and conditions of the Indebtedness
that is being Refinanced.
“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks) or the applicable Markit desktop, as in effect from time to time.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.
“Pro Forma Basis” means, for purposes of calculating Consolidated Net Tangible
Assets, the Total Leverage Ratio in the definition of Permitted Acquisition and
Sections 7.02(l) and 7.06(e), or any other test that is based on satisfying a
financial ratio or metric, that with respect to any acquisition or disposition
(in each case, that would be included in a Pro Forma Basis calculation pursuant
to Section 1.03(c)), such acquisition or disposition shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such acquisition or disposition for which the Borrower
have delivered financial statements pursuant to Section 6.01. In connection with
the foregoing, (a) with respect to any such acquisition, income statement items
attributable to the Person or property or assets acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(i) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01, (ii) such items are supported by
financial statements or other information reasonably satisfactory to the
Required Lenders and (iii) any Indebtedness incurred or assumed by the Borrower
or any Subsidiary (including the Person, property or assets acquired) in
connection with such acquisition and any Indebtedness of the Person, property or
assets acquired which is not retired in connection with such acquisition (A)
shall be deemed to


36

--------------------------------------------------------------------------------





have been incurred as of the first day of the most recent four fiscal quarter
period preceding the date for such acquisition and (B) if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the most
recent four fiscal quarter period preceding the date of such acquisition for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination; and (b) with respect to any such disposition, income statement
items attributable to the Person or property or assets being disposed of shall
be excluded to the extent relating to any period applicable in such calculations
in accordance with the foregoing principles applicable to acquisitions, mutatis
mutandis.
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
“Properties” has the meaning specified in Section 5.09(b).
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Receivables Transaction” means any customary receivables sale, discounting,
factoring or securitization arrangement pursuant to which the Borrower or any
Subsidiary of the Borrower may sell, convey or otherwise transfer to any other
Person (other than the Borrower or any Subsidiary or any Affiliate thereof), or
may grant a security interest in, any Sold Receivables.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower under
this Agreement.
“Reclamation Funding Agreement” means that certain Amended Reclamation Funding
Agreement, dated as of October 23, 2017, (as amended, supplemented or modified
from time to time), by and among: (a) Alpha Natural Resources, Inc., on behalf
of itself and its debtor-affiliates; (b) Contura Energy, Inc.; (c) the Illinois
Department of Natural Resources; (d) the Kentucky Energy and Environment
Cabinet, Department for Natural Resources; (e) the United States Department of
the Interior, Office of Surface Mining, Reclamation and Enforcement, in its
capacity as the regulatory authority over surface mining operations in the State
of Tennessee; (f) the Commonwealth of Virginia, Department of Mines, Minerals
and Energy; and (g) the West Virginia Department of Environmental Protection.
“Refinance” has the meaning specified in the definition of Permitted Refinancing
Indebtedness.
“Refinancing” means the repayment in full of the Existing Credit Agreement.
“Register” has the meaning specified in Section 10.06(c).


37

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the management companies of such Person and such Person’s Affiliates, and
the managed funds, shareholders, partners, directors, members, officers,
employees, agents, attorneys, advisors and other representatives of such Person,
such Person’s Affiliates and the management companies of such Person and such
Person’s Affiliates.
“Related Party Transaction” has the meaning specified in Section 7.08.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders under such Facility holding more than 50% of the Total
Outstandings with respect to such Facility.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded from both the numerator and the
denominator for purposes of making a determination of Required Lenders.
“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Reserve Area” means (a) the real property owned in fee by any Loan Party or in
which a Loan Party has a leasehold interest that is part of the areas listed on
Schedule 1.01(d) and (b) any real property constituting coal reserves or access
to coal reserves owned in fee by any Loan Party or in which a Loan Party has a
leasehold interest, acquired after the Closing Date, that is not an active Mine.
“Residual Mechanic’s Liens” means the mechanic’s Liens existing on the Closing
Date securing the payment of unpaid liabilities in respect of supplied labor or
materials filed against certain properties of the Loan Parties located in
Pennsylvania for so long as such Liens (a) are being satisfied in accordance
with that certain Second Amended Joint Plan of Reorganization of Debtors and
Debtors in Possession, as modified, for Alpha Natural Resources, Inc., as
confirmed on July 12, 2016 and (b) do not secure obligations in excess of
$1,000,000 in the aggregate at any time outstanding.
“Residual Property Tax Liens” means the Liens existing on the Closing Date
securing the payment of unpaid Taxes in respect of real property interests filed
against certain properties of the


38

--------------------------------------------------------------------------------





Loan Parties located in Pennsylvania, West Virginia, Virginia and Wyoming for so
long as such Liens (a) are being satisfied in accordance with that certain
Second Amended Joint Plan of Reorganization of Debtors and Debtors in
Possession, as modified, for Alpha Natural Resources, Inc., as confirmed on July
12, 2016 and (b) do not secure obligations in excess of $10,000,000 in the
aggregate at any time outstanding.
“Responsible Officer” of any person shall mean any executive officer, president,
chief financial officer, principal accounting officer, treasurer, assistant
treasurer or controller of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement and with respect to financial and tax matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Subsidiary with
respect to its Capital Stock, or any payment (whether in cash, securities or
other property) by the Borrower or any Subsidiary, including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any of its Capital Stock, or on
account of any return of capital to its stockholders, partners or members (or
the equivalent Person thereof) and (b) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any unsecured Indebtedness for borrowed money,
Subordinated Indebtedness or Junior Lien Indebtedness.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means immediately available funds.
“Sale and Lease-Back Transaction” has the meaning specified in Section 7.12.
“Sanctions” has the meaning specified in Section 5.17(a).
“Sanctions Laws” has the meaning specified in Section 5.17(a).
“SDN List” has the meaning specified in Section 5.17(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Obligations” means the Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, and the Lenders.


39

--------------------------------------------------------------------------------





“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the Closing Date, substantially in the form of Exhibit F
or such other form reasonably acceptable to the Required Lenders and the
Borrower, among the Borrower, the Subsidiaries from time to time party thereto
and the Collateral Agent, for the benefit of the Secured Parties.
“Security Documents” means, collectively, the Security Agreement, the IP
Security Agreements, the Mortgages, each of the pledge agreements and
supplements thereto, security agreements and supplements thereto, control
agreements, and other similar agreements delivered to Administrative Agent, the
Collateral Agent or Lenders pursuant to Section 6.16, and any other documents,
agreements or instruments that grant or purport to grant a Lien on any assets of
the Borrower or any other Loan Party in favor of the Collateral Agent to secure
the Secured Obligations; provided, that, for the avoidance of doubt, in no event
shall any such Security Documents grant any security interests in any Excluded
Assets.
“Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Similar Business, and any business
that is ancillary or complementary to the foregoing.
“Sold Receivables” means those accounts receivables originated by the Borrower
or any Subsidiary of the Borrower (including any related assets) sold to any
other Person (other than the Borrower or any Subsidiary or any Affiliate
thereof) pursuant to any Receivables Transaction
“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
projections delivered pursuant to Section 4.01(a)(vi) or with respect to any
transaction contemplated to be undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and other applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).


40

--------------------------------------------------------------------------------





“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries that is contractually subordinated to the Indebtedness under the
Loan Documents.
“Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person; provided, that, notwithstanding the
foregoing, none of DTA, Marshall Land LLC and Mountaineer Capital, LP will be a
“Subsidiary” for purposes of this Agreement (other than, solely for purposes of
Section 6.01 of this Agreement and with respect to any financial ratios and
other financial calculations); provided further, that the Owner Trust shall not
be considered a Subsidiary of any Loan Party. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Surety Bonds” means surety bonds obtained by the Borrower or any Subsidiary and
the indemnification or reimbursement obligations of the Borrower or such
Subsidiary in connection therewith.
“Tangible Assets” means at any date, with respect to any Person, (a) the sum of
all amounts that would, in accordance with GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
such Person at such date minus (b) the sum of all amounts that would, in
accordance with GAAP, be set forth opposite the captions “goodwill” or other
intangible categories (or any like caption) on a consolidated balance sheet of
such Person on such date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(a).
“Term Loan Commitment” means, as to each Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of
Term Loan Commitments as of the Closing Date is $561,800,000.
“Term Loan Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Lenders outstanding at such time.


41

--------------------------------------------------------------------------------





“Threshold Amount” means $25,000,000.
“Total Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Net Total Debt on such date to (ii) Consolidated EBITDA for the
period of the four consecutive fiscal quarters ending as of the date of the
financial statements most recently delivered by the Borrower pursuant to Section
6.01(a) or (b), as applicable.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Trademark Security Agreement” means the Trademark Security Agreement,
substantially in the form attached to the Security Agreement or such other form
reasonably acceptable to the Required Lenders, by certain Loan Parties in favor
of the Collateral Agent, for the benefit of the Secured Parties.
“Transaction Costs” has the meaning specified in clause (c) of the definition of
Transactions in this Agreement.
“Transactions” means, collectively, (a) the Refinancing, (b) the incurrence of
the Loans under the Loan Documents, and (c) the payment of the fees and expenses
incurred in connection with any of the foregoing clauses (a) through (b) hereof
(the “Transaction Costs”).
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“United States” and “US” mean the United States of America.
“Unrestricted Cash” means the aggregate amount of cash and Cash Equivalents held
in accounts on the consolidated balance sheet of Contura and its Subsidiaries to
the extent that the use of such cash for application to payment of the
Obligations or other Indebtedness is not prohibited by law or any contract or
other agreement and such cash is and Cash Equivalents are free and clear of all
Liens (other than Liens in favor of the Collateral Agent) and Liens permitted
pursuant to Section 7.01(p)(i) hereof.


42

--------------------------------------------------------------------------------





“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.
“VEBA” means the Voluntary Employee Beneficiary Association.
“Voting Stock” means, with respect to any Person, such Person’s Equity Interest
having the right to vote for the election of directors of such Person under
ordinary circumstances.
“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organizational Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) all references to “wholly-owned” when
referring to a Subsidiary of the Borrower shall mean a Subsidiary of which all
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a


43

--------------------------------------------------------------------------------





contingency) are at the time beneficially owned directly or indirectly by the
Borrower or another wholly-owned Subsidiary of the Borrower, (vi) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vii) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only, shall not constitute a part hereof, shall not be
given any substantive effect and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, limited
partnership or trust, or an allocation of assets to a series of a limited
liability company, limited partnership or trust (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company, limited partnership or trust shall constitute a separate
Person hereunder (and each division of any limited liability company, limited
partnership or trust that is a Subsidiary, Joint Venture or any other like term
shall also constitute such a Person or entity).

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
(b)    Changes in GAAP. If at any time any Accounting Change would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of


44

--------------------------------------------------------------------------------





such Accounting Change as if such Accounting Change has not been made (subject
to the approval of the Required Lenders); provided that, until so amended, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
(c)    Pro Forma Basis Calculation. Notwithstanding anything herein to the
contrary, the parties hereto acknowledge and agree that all calculations of (i)
the Total Leverage Ratio for purposes of determining compliance with Sections
7.02(l) and 7.06(e), (ii) Consolidated Net Tangible Assets or (iii) any other
test that is based on satisfying a financial ratio or metric, shall be made on a
Pro Forma Basis.

1.04    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).

1.05    Negative Covenant Compliance. For purposes of determining whether the
Borrower and its Subsidiaries comply with any exception to the negative
covenants contained in Sections 7.01, 7.02, 7.03 and 7.06 where compliance with
any such exception is based on a financial ratio or metric being satisfied, it
is understood that (a) compliance shall be measured at the time when the
relevant event is undertaken, as such financial ratios and metrics are intended
to be “incurrence” tests and not “maintenance” tests and (b) correspondingly,
any such ratio and metric shall only prohibit the Borrower and its Subsidiaries
from creating, incurring, assuming, suffering to exist or making, as the case
may be, any new Liens, Indebtedness, Investments or Restricted Payments, but
shall not result in any previously Permitted Liens, Indebtedness, Investments or
Restricted Payments ceasing to be permitted hereunder.

ARTICLE II.
THE COMMITMENTS AND BORROWINGS

2.01    The Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a loan (a “Term Loan”) to the Borrower in Dollars, on
the Closing Date in an aggregate principal amount not to exceed such Lender’s
Applicable Percentage of the Term Loan Facility; provided, however, that after
giving effect to any Borrowing, (i) the Total Outstandings shall not exceed the
Term Loan Facility and (ii) the aggregate Outstanding Amount of the Term Loans
of any Lender shall not exceed such Lender’s Term Loan Commitment. Each
Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the Term Loan
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein. Term Loan Commitments in effect on the Closing Date
and not drawn on the Closing Date shall expire immediately after such date.


45

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary contained herein (and without
affecting any other provision hereof), the funded portion of any Term Loan made
by each Lender (i.e., the amount advanced by such Lender to the Borrower) shall
be equal to 97% of the principal amount of such Term Loan as of the date funded
(it being agreed that the full principal amount of each such Term Loan will be
deemed outstanding on the date of any such Borrowing, and the Borrower shall be
obligated to repay 100% of the principal amount of each such Term Loan as
provided hereunder).

2.02    Borrowings, Conversions and Continuations of the Loans.
(a)    Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such notice must
be received by the Administrative Agent not later than 9:00 a.m., New York City
time (i) two (2) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each notice
by the Borrower pursuant to this Section 2.02(a) must be delivered to the
Administrative Agent in the form of a written Borrowing Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Term Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the location and number of the deposit accounts to
which the net proceeds of the Loans are to be disbursed (which may be in the
form of an attached funds flow, or which may refer to a funds flow that is to be
delivered separately). If the Borrower fails to specify a Type of Loan in a
Borrowing Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation of Eurocurrency Rate Loans, then the applicable Term
Loans shall be made as Eurocurrency Rate Loans with an Interest Period of one
month. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


46

--------------------------------------------------------------------------------





(b)    Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in the preceding subsection. Each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 1:00 p.m., New York City time
on the Business Day specified in the applicable Borrowing Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans if the
Required Lenders or the Administrative Agent (at the direction of the Required
Lenders) so notify the Borrower.
(d)    As soon as practicable after 10:00 a.m. (New York City time) two (2)
Business Days prior to the first day of each Interest Period, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurocurrency Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect hereunder.

2.03    Prepayments and Commitment Reductions.
(a)    Voluntary Prepayments. At any time after the date that is six months
after the Closing Date, the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans in whole
or in part; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 p.m., New York City time (or such other later time
which is acceptable to the Administrative Agent), (A) three (3) Business Days


47

--------------------------------------------------------------------------------





prior to any date of prepayment of Eurocurrency Rate Loans, and (B) one (1)
Business Day prior to any date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, the entire amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that any such notice may be contingent upon the consummation
of a refinancing and such notice may otherwise be extended or revoked, in each
case, with the requirements of Section 3.05 to apply to any failure of the
contingency to occur and any such extension or revocation. Any prepayment shall
be accompanied by all accrued interest and fees on the amount prepaid including,
with respect to Eurocurrency Rate Loans, any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.03(a) shall be applied to the scheduled installment payments
thereof as the Borrower shall direct, and each prepayment of Loans shall be paid
to the Lenders in accordance with their respective Applicable Percentages.
(b)    Asset Sales. No later than ten (10) Business Days following the
consummation of any Asset Sale by the Borrower or a Subsidiary that results in
the amount of Net Proceeds (as of the date of such receipt) exceeding $5,000,000
(such excess amount, the “Excess Asset Sale Proceeds”), the Borrower shall make
(or cause to be made) a prepayment of the Term Loans in an amount equal to the
lesser of (x) 100% of such Excess Asset Sale Proceeds and (y) the aggregate
principal amount of the Term Loans then outstanding (the “Asset Sale Sweep
Provision”), if any, in each case subject to the following:
(i)    The Borrower shall not be required to make a prepayment with such Excess
Asset Sale Proceeds to the extent (1) the Excess Asset Sale Proceeds are
reinvested in assets that are, in the reasonable business judgment of the
Borrower, useful in the business of the Borrower or some or all of its
Subsidiaries (including by way of any Permitted Acquisition) within 180 days
following receipt thereof by the Borrower and/or such Subsidiary, so long as (x)
no Event of Default exists at the time of such reinvestment and (y) with respect
to any Excess Asset Sale Proceeds exceeding $5,000,000, prior to the date of any
such required prepayment, the Borrower notifies the Administrative Agent in
writing of the Borrower’s and/or its Subsidiary’s intention to reinvest such
Excess Asset Sale Proceeds; provided that, to the extent such Excess Asset Sale
Proceeds have not been so reinvested prior to the expiration of such period, the
Borrower shall promptly prepay the outstanding Term Loans after the expiration
of such period in an amount equal to the


48

--------------------------------------------------------------------------------





amount required by the Asset Sale Sweep Provision where, subject to Section
2.03(b)(iii), the amount of Excess Asset Sale Proceeds for such purposes shall
be the amount of Excess Asset Sale Proceeds not reinvested as set forth above;
provided, further that, if such Asset Sale includes a Disposition of any
Collateral, the assets in which the portion of Excess Asset Sale Proceeds
derived from such Collateral are so reinvested as set forth above shall be
reinvested in assets of one or more Loan Parties and the applicable Loan Party
shall comply with Section 6.16 with respect to such assets as if such assets
were acquired on the date of such reinvestment and (2) the aggregate amount of
Excess Asset Sale Proceeds reinvested pursuant to this Section 2.03(b)(i) is
less than or equal to $50,000,000.
(ii)    Any prepayment of Loans shall be accompanied by all accrued interest and
fees on the amount prepaid including in respect of Eurocurrency Rate Loans any
additional amounts required pursuant to Section 3.05.
(iii)    The amount of repayments required to be made pursuant to this Section
2.03(b) shall be reduced by an amount equal to the sum of the amount of any
voluntary repayments of the Term Loans made with such Net Proceeds from the
relevant Asset Sale.
(c)    Issuance of Debt. On the first Business Day following receipt by the
Borrower or any of its Subsidiaries of any cash proceeds from the incurrence of
any Indebtedness of the Borrower or any of its Subsidiaries (other than with
respect to Indebtedness permitted to be incurred pursuant to Section 7.03 but
including Permitted Refinancing Indebtedness in respect of the Term Loans), the
Borrower shall prepay the Term Loans in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.
(d)    [Reserved].
(e)    Extraordinary Receipts. No later than ten (10) Business Days following
the date of receipt by the Borrower or any of its Subsidiaries, or
Administrative Agent or Collateral Agent as loss payee, of any Extraordinary
Receipts, the Borrower shall prepay the Term Loans in an aggregate amount equal
to 100% of such Extraordinary Receipts in excess of $5,000,000 (such excess
amount, the “Excess Extraordinary Proceeds”); provided, the Borrower shall not
be required to make a prepayment with such Excess Extraordinary Proceeds to the
extent the Excess Extraordinary Proceeds are reinvested in assets that are, in
the reasonable business judgment of the Borrower, useful in the business of the
Borrower or some or all of its Subsidiaries (including by way of any Permitted
Acquisition) within 180 days following receipt thereof by the Borrower and/or
such Subsidiary, so long as (x) no Event of Default exists at the time of such
reinvestment and (y) with respect to any Excess Extraordinary Proceeds exceeding
$8,000,000, prior to the date of any such required prepayment, the Borrower
notifies the Administrative Agent in writing


49

--------------------------------------------------------------------------------





of the Borrower’s and/or its Subsidiary’s intention to reinvest such Excess
Extraordinary Proceeds; provided that, to the extent such Excess Extraordinary
Proceeds have not been so reinvested prior to the expiration of such period, the
Borrower shall promptly prepay the outstanding Term Loans after the expiration
of such period in an amount equal to such Excess Extraordinary Proceeds less any
amount so reinvested; provided, further that, if such casualty or taking
includes any Collateral, the assets in which the portion of Excess Extraordinary
Proceeds derived from such Collateral are so reinvested as set forth above shall
be reinvested in assets of one or more Loan Parties and the applicable Loan
Party shall comply with Section 6.16 with respect to such assets as if such
assets were acquired on the date of such reinvestment.
(f)    [Reserved].
(g)    Repatriation. Notwithstanding the foregoing, if the Borrower reasonably
determines in good faith that any amounts attributable to Foreign Subsidiaries
that are required to be prepaid pursuant to Sections 2.03(b) and 2.03(e) would
result in material adverse Tax consequences to the Borrower or its Subsidiaries
or violate any applicable local law in respect of upstreaming proceeds
(including financial assistance and corporate benefit restrictions and statutory
duties of the relevant directors), in each case as set forth in a certificate
delivered by a Responsible Officer of the Borrower to the Administrative Agent,
then the Borrower and its Subsidiaries shall not be required to prepay such
amounts as required under Sections 2.03(b) and 2.03(e) the repatriation of which
would result in such Tax consequence or violation until such material Tax
consequences or local law violation no longer exist; provided that the Borrower
and its Subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments in order to effect such
prepayments without violating local law or incurring such material adverse Tax
consequences.
(h)    Application of Mandatory Prepayments. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03 shall be applied to the next four
scheduled installments of principal of the Facility in direct order of maturity
and, thereafter, pro rata to the remaining scheduled installment payments
thereof, and each prepayment of Loans shall be paid to the Lenders in accordance
with their respective Applicable Percentages.
(i)    Additional Limitations. Notwithstanding anything to the contrary herein,
the Borrower may apply amounts otherwise required to make prepayments pursuant
to Sections 2.03(b) and (e) to repay (x) with respect to Sections 2.03(b) and
(e), any Indebtedness permitted hereunder that was secured by any assets not
constituting Collateral sold in a manner permitted hereunder in such Asset Sale
or the loss of which resulted in Extraordinary Receipts, as applicable, to the
extent such repayment is required by such Indebtedness as a result of such Asset
Sale or loss and (y) a ratable portion of Indebtedness permitted to be incurred
pursuant to Section 7.03 and secured by liens on a pari passu basis pursuant to
Section 7.01 (including, for the avoidance


50

--------------------------------------------------------------------------------





of doubt, the Incremental Facility and Permitted Refinancing Indebtedness of the
foregoing), in the case of this clause (y), in respect of which a prepayment (or
offer of prepayment) is required to be made with respect to such pari passu
Indebtedness with such Excess Asset Sale Proceeds or Excess Extraordinary
Proceeds (determined on the basis of the aggregate outstanding principal amount
of the Terms Loans and such other Indebtedness outstanding at such time).
(j)    ABL Facility. Notwithstanding anything to the contrary in Sections
2.03(b) and (e), if any Indebtedness under any ABL Facility is outstanding, to
the extent a prepayment or cash collateralization of letters of credit is
required under such ABL Facility due to any Net Proceeds or Extraordinary
Receipts constituting the proceeds of ABL Priority Collateral, no prepayment
shall be required under Sections 2.03(b) and (e) to the extent of such required
payment under such ABL Facility.

2.04    Repayment of Loans. The Borrower shall repay to the Lenders on the last
Business Day of each March, June, September and December (commencing with
September 30, 2019) a principal amount of Term Loans equal to $1,404,500;
provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term Loans outstanding on
such date.

2.05    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    At any time during an Event of Default under Sections 8.01(a), (b)
(relating to Section 7.04), (f), (g) or (k), or at the request of the Required
Lenders during any other Event of Default, outstanding Term Loans and other
amounts payable under the Term Loan Facility shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


51

--------------------------------------------------------------------------------






2.06    Fees. The Borrower shall pay to the Administrative Agent in Dollars,
fees in the amounts and at the times and for the account of the applicable
Persons entitled to such fees specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans, where the rate of interest is calculated on the basis of the prime
rate, shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.09(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.08    Evidence of Debt. The Borrowings made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

2.09    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m., New York City time, on the date specified herein. The Administrative
Agent will promptly distribute


52

--------------------------------------------------------------------------------





to each Lender its Applicable Percentage of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 3:00 p.m., New York City time shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m., New York City time, on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may (without obligation), in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, and (B) in the case of
a payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower have made such payment on such
date in accordance herewith and may (without obligation), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in


53

--------------------------------------------------------------------------------





Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10    Pro Rata; Sharing of Payments by Lenders. Except as otherwise expressly
provided in this Agreement, each payment (including each prepayment) by the
Borrower on account of principal of and interest on any Term Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans then held by the respective Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the applicable Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


54

--------------------------------------------------------------------------------





(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant.
The Borrower consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.11    Incremental Debt.
(a)    Request for Incremental Facility. Upon notice (an “Incremental Facility
Request”) to the Administrative Agent (who shall promptly notify the existing
Lenders), the Borrower may, without the consent of any Lender, request to add
one or more new incremental term loan facilities (each an “Incremental
Facility”) in aggregate principal amount, which when added to the aggregate
principal amount of all other Incremental Facilities outstanding does not exceed
the Incremental Debt Cap; provided that (i) any such request for an Incremental
Facility shall be in a minimum amount equal to the lesser of (x) $25,000,000 and
(y) the entire amount that remains available for request under this Section 2.11
and (ii) the Borrower may make a maximum of two (2) such requests.
(b)    Incremental Facility Request. Each Incremental Facility Request from the
Borrower shall set forth (i) the requested principal amount of the Incremental
Facility and (ii) the proposed terms of the Incremental Facility (including its
interest rate, amortization and any prepayment premiums). An Incremental
Facility may be provided by (A) an existing Lender (but no Lender shall be
obligated to provide a commitment in respect of an Incremental Facility,
provided that the existing Lenders will first be afforded the opportunity to
provide a commitment in respect of an Incremental Facility) or (B) any other
Incremental Lender that would be an Eligible Assignee so long as any such Person
is approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and any other Person who would have consent rights pursuant
to Section 10.06(b) if such Incremental Lender was becoming a Lender. Subject to
any such consents being received and if not already a party hereto, any such
Incremental Lender may become a party to this Agreement by entering into a
joinder agreement substantially similar to the form of Assignment and
Assumption, with necessary changes.


55

--------------------------------------------------------------------------------





(c)    Closing Date and Allocations. In connection with any Incremental
Facility, the Incremental Lenders and the Borrower shall determine the effective
date (the “Incremental Facility Effective Date”) and shall deliver notice to the
Administrative Agent thereof. The Administrative Agent shall promptly notify the
other Lenders of the principal amount of the Incremental Facility and the
Incremental Facility Effective Date.
(d)    Conditions to Effectiveness of Incremental Facility. The effectiveness of
each Incremental Facility shall be subject to the following conditions:
(i)    (A) as of the Incremental Facility Effective Date, the representations
and warranties contained in Article V (or, in the case of any Incremental
Facility being requested in connection with a Permitted Acquisition, the
“Specified Representations” and Acquisition Agreement Representations in the
Acquisition Agreement for such Permitted Acquisition) are true and correct in
all material respects (except to the extent qualified as to materiality in which
case they are true and correct in all respects) on and as of the Incremental
Facility Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in all respects, as applicable) as of
such earlier date, and (B) (1) if such Incremental Facility is being requested
in connection with a Permitted Acquisition, no Event of Default under Sections
8.01(a), (b) (relating to Section 7.04), (f), (g) or (k) has occurred or is
continuing or would immediately result therefrom, unless such conditions would
not be permitted by applicable Law (e.g., in an Australian acquisition context),
in which case the satisfaction of such conditions shall not be required, and (2)
otherwise, no Default or Event of Default has occurred or is continuing or would
immediately result therefrom;
(ii)    such Incremental Facility shall have the same guarantees as, and be
secured on a pari passu basis with, the Secured Obligations; provided that, if
agreed by the Borrower and the relevant Incremental Lenders, the Incremental
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Incremental Facility may rank junior to the Liens
securing the Term Loan Facility;
(iii)    such Incremental Facility shall (A) have a final maturity no earlier
than the then latest Maturity Date, (B) have a weighted average life no shorter
than that of the Term Loan Facility and any other Incremental Facilities
outstanding and (C) not have any terms which require it to be voluntarily or
mandatorily prepaid prior to the repayment in full of the Term Loans (including
any other Incremental Facilities), unless accompanied by at least a ratable
payment of the Term Loans; and
(iv)    to the extent such terms and documentation for the Incremental Facility
are not substantially consistent with the applicable Loan Documents, they shall
be reasonably satisfactory to the Required Lenders (excluding Incremental
Lenders), unless such terms (A) concern pricing (including interest rates, rate
floors, fees, original issue discount or other fees),


56

--------------------------------------------------------------------------------





the amortization schedule, commitment reductions, prepayments and any prepayment
premiums applicable to such Incremental Facility or (B) apply after the
applicable Maturity Date (it being understood to the extent that any financial
maintenance covenant is added for the benefit of any such Incremental Facility,
no consent shall be required from the Required Lenders (excluding Incremental
Lenders) to the extent that such financial maintenance covenant is also added
for the benefit of the existing Term Loan Facility and any existing Incremental
Facility existing at the time such subsequent Incremental Facility is incurred).
(e)    Most Favored Nations. In the event that the Weighted Average Yield for
any Incremental Facility exceeds the Weighted Average Yield for the Term Loan
Facility by more than 50 basis points (the “Excess”), then the interest rate
margins for the Term Loan shall be increased to the extent necessary to
eliminate such Excess; provided that, in determining the Weighted Average Yield
applicable to the Incremental Facility and the Term Loan Facility, (i) customary
arrangement, structuring or commitment fees payable to any arranger or
bookrunner (or their respective affiliates) in connection with the Term Loan or
to one or more arrangers or bookrunners (or their respective affiliates) of any
Incremental Facility shall be excluded, (ii) OID and upfront fees paid to the
lenders thereunder shall be included (with OID being equated to interest based
on an assumed four-year life to maturity or, if shorter, the actual weighted
average life to maturity) and (iii) if the Incremental Facility includes an
interest rate floor greater than the applicable interest rate floor under the
existing Term Loan Facility, such differential between interest rate floors
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the interest rate margin under the existing
Term Loan Facility shall be required, but only to the extent an increase in the
interest rate floor in the existing Term Loan Facility would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the interest rate margin) applicable to the existing Term
Loan Facility may be increased to the extent necessary in respect of such
differential between interest rate floors; provided that each basis point
increase to the interest rate floor of the Term Loans shall count as one basis
point of increase in the interest rate margin to the Term Loans for purposes of
eliminating the Excess. The Administrative Agent shall not be responsible for
calculating or verifying any calculations pursuant to this Section 2.11(e),
which shall be prepared by the Borrower.
(f)    Amendment. With the consent of the Lenders providing an Incremental
Facility, the Borrower and the Administrative Agent (and without the consent of
the other Lenders), this Agreement shall be amended or amended and restated in a
writing to reflect any changes necessary to give effect to such Incremental
Facility in accordance with its terms (including, without limitation, to give
such Incremental Facility the benefits of Section 2.03, as applicable).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.10 to the contrary.


57

--------------------------------------------------------------------------------






2.12    [Reserved].

2.13    Defaulting Lenders. Notwithstanding anything contained in this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Reallocation of Loan Payments. Any payment or prepayment (i) of any
portion of the principal amount of Loans of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise)
shall be applied, first, to the then outstanding amounts (including interest
thereon) owed under the terms hereof by such Defaulting Lender to the Agents,
second, to the extent the Administrative Agent has received notice thereof, to
any other Lender, ratably to the Persons entitled thereto, and third, the
balance, if any, to such Defaulting Lender or as otherwise directed by a court
of competent jurisdiction, and (ii) of any other amounts thereafter received by
the Administrative Agent for the account of such Defaulting Lender (including
amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 10.08) to have been paid to such Defaulting Lender and
applied on behalf of such Defaulting Lender, first, to the liabilities above
referred to in item first of clause (i) above, and second, the balance, if any,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction. Any of such amounts as are reallocated pursuant to this Section
2.13(a) that are payable or paid (including pursuant to Section 10.08) to such
Defaulting Lender shall be deemed paid to such Defaulting Lender and applied by
the Administrative Agent on behalf of such Defaulting Lender, and each Lender
hereby irrevocably consents thereto.
A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans or
other amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and the Borrower shall have received a certification by
such Defaulting Lender of its ability and intent to comply with the provisions
of this Agreement going forward, and (iii) each of the Administrative Agent, any
other Lender as to which a delinquent obligation was owed and the Borrower,
shall have determined (and notified the Administrative Agent) that they are
satisfied, in their sole discretion, that such Defaulting Lender intends to
continue to perform its obligations as a Lender hereunder and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder. No reference in this subsection to an event being “cured” shall by
itself preclude any claim by any Person against any Lender that becomes a
Defaulting Lender for such damages as may otherwise be available to such Person
arising from any failure to fund or pay any amount when due hereunder or from
any other event that gave rise to such Lender’s status as a Defaulting Lender.


58

--------------------------------------------------------------------------------






ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01(a))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.
(b)    Payment of Other Taxes by the Loan Parties. Without duplication of any
obligation set forth in subsection (a) above, the Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of any Other Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient, or required to be withheld or deducted from a
payment to such Recipient, on or with respect to any payment made by or on
account of any obligation of the Loan Parties under any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders.


59

--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law and from time to time
when reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent (without imposing
any obligation on the Administrative Agent to do so) to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing:
(A)    Each Lender that is not a Foreign Lender shall deliver to the Borrower
and Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the reasonable request of the Borrower or Administrative
Agent), two duly completed and executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax.
(B)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable or any subsequent
version thereof or successor thereto:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed copies of IRS Form
W-8BEN or IRS W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,
(2)    duly completed and executed copies of IRS Form W-8ECI,
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of


60

--------------------------------------------------------------------------------





Exhibit I-1 to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed copies
of IRS Form W-8BEN or W-8BEN-E, as applicable,
(4)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner, and
(5)    duly completed and executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed and executed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or Administrative Agent without imposing any obligation on the
Administrative Agent to do so) to determine the withholding or deduction
required to be made; provided, that notwithstanding anything to the contrary in
this Section 3.01(e), the completion, execution and submission of the
documentation described in this clause (5) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA (if any) and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


61

--------------------------------------------------------------------------------





(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(iv)    Notwithstanding the foregoing, no Lender or any Participant shall be
required to deliver any form or other document under this Section 3.01(e) that
it is not legally entitled to deliver.
(f)    Treatment of Certain Refunds. If any Recipient receives a refund with
respect to Taxes as to which it has been indemnified pursuant to this Section
3.01 (including by the payment of additional amounts pursuant to this Section
3.01), which in the reasonable discretion and judgment exercised in good faith
of such Recipient is allocable to such payment, it shall promptly pay such
refund to the indemnifying party (but only to the extent of indemnity payments
made under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Recipient
incurred in obtaining such refund and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that the Borrower agree to promptly return such amount, net
of any incremental additional costs (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority), to the applicable
Recipient, as the case may be, if it receives notice from the applicable
Recipient that such Recipient is required to repay such refund to the relevant
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Recipient be required to pay any amount to
the Borrower pursuant to this paragraph (f) the payment of which would place the
Recipient in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02    Illegality. If any Lender determines that as a result of any Change in
Law it becomes unlawful, or that any Governmental Authority asserts that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell,


62

--------------------------------------------------------------------------------





or to take deposits of, Dollars in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower and the Administrative Agent, (a)
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loan to Eurocurrency Rate Loans, shall be suspended and (b) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on Base Rate Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender, which it shall do as
promptly as possible, that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan, or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that Dollar deposits
are not being offered to banks in the London interbank eurodollar, or other
applicable, market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent (upon receipt of direction from
the Required Lenders) will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans shall be suspended and (ii) in the event of a determination described
in the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case, until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.


63

--------------------------------------------------------------------------------





Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
(b)    If at any time the Required Lenders determine (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a) above have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a) above have not arisen but the
supervisor for the administrator of the Eurocurrency Rate or a Governmental
Authority having jurisdiction over the Required Lenders or the Administrative
Agent has made a public statement identifying a specific date after which the
Eurocurrency Rate shall no longer be used for determining interest rates for
loans, then the Required Lenders and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and the Administrative
Agent, the Borrower and the Required Lenders shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such other Recipient, or to reduce


64

--------------------------------------------------------------------------------





the amount of any sum received or receivable by such Lender or such other
Recipient (whether of principal, interest or any other amount) then, upon
written request of such Lender or such other Recipient setting forth in
reasonable detail such increased costs, the Borrower will pay to such Lender or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or such other Recipient, as the case may be, for
such additional costs incurred or reduction suffered; provided that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be materially disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different Eurocurrency Lending Office if the making of such designation would
allow the Lender or its Eurocurrency Lending Office to continue to perform its
obligation to make Eurocurrency Rate Loans or to continue to fund or maintain
Eurocurrency Rate Loans and avoid the need for, or reduce the amount of, such
increased cost.
(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, after submission to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the change and the calculation of such reduced rate of return, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04, describing the basis therefor and showing the calculation thereof
in reasonable detail, and delivered to the Borrower shall be conclusive, absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or


65

--------------------------------------------------------------------------------





reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail. If a Lender fails to give notice ten (10) Business Days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable within 30 days from receipt of such notice.
(f)    Certain Rules Relating to the Payment of Additional Amounts. If any
Lender requests compensation pursuant to this Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either (A)
forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in contesting, the imposition of any Indemnified Taxes or other
amounts giving rise to such payment; provided that the Borrower shall reimburse
such Lender for its reasonable and documented out-of-pocket costs, including
reasonable and documented attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with the Borrower in contesting the imposition of
such Indemnified Taxes or other amounts.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


66

--------------------------------------------------------------------------------





(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower are required to pay any
Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall (i) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (A) would eliminate or reduce
amounts payable pursuant to Sections 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (B) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender and (ii) promptly inform the Borrower and Administrative Agent when the
circumstances giving rise to the applicability of such Sections no longer
exists. The Borrower hereby agrees to pay all reasonable and documented costs
and expenses incurred by any Lender in connection with any such designation or
assignment.


67

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, if the Borrower are required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender gives a notice pursuant to Section 3.02
or if any Lender is at such time a Defaulting Lender, then the Borrower may
replace such Lender in accordance with Section 10.13.

3.07    Survival. The parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT

4.01    Closing Date. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be (w) originals, telecopies or electronic copies (followed promptly by
originals), (x) properly executed by a duly authorized officer of the signing
Loan Party, if and as applicable, (y) dated on or before the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and (z) in form and substance reasonably satisfactory to the
Required Lenders:
(i)    executed counterparts of (a) this Agreement from the parties hereto and
(b) the Guaranty from each of the Loan Parties;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party and each Subsidiary party to a Loan Document, in each case, as the
Required Lenders may reasonably require evidencing the identity, authority and
capacity of each officer of each such Loan Party or Subsidiary executing the
Loan Documents to which each such Loan Party or Subsidiary is a party;
(iv)    such documents and certifications as the Required Lenders may reasonably
require to evidence that each Loan Party (other than any Immaterial Subsidiary)
is duly organized or formed, and that each such Loan Party is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect;
(v)    the executed opinions of (i) Davis Polk & Wardwell LLP, counsel to the
Borrower and special New York counsel to the other Loan Parties (other than any
Immaterial Subsidiaries) and (ii) Jackson Kelly PLLC, special West Virginia and
Kentucky counsel to certain


68

--------------------------------------------------------------------------------





of the Loan Parties (other than any Immaterial Subsidiaries), in each case,
addressed to the Administrative Agent, the Collateral Agent and each Lender, in
form and substance reasonably acceptable to the Required Lenders;
(vi)    [Reserved]
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01(c) and Sections
4.02(a) and (b) have been satisfied, and (B) that there has not occurred since
May 15, 2019, any Material Adverse Effect;
(viii)    a solvency certificate from the chief financial officer of the
Borrower in the form of Exhibit H, which demonstrates that the Borrower and its
Subsidiaries on a consolidated basis, are, and after giving effect to the
Transactions and the other transactions contemplated hereby, will be, Solvent.
(b)    Contura shall have used its commercially reasonable efforts to obtain (i)
a public corporate credit rating from Moody’s, (ii) a public corporate credit
rating from S&P, (iii) a public credit rating for the Term Loans from Moody’s
and (iv) a public credit rating for the Term Loans from S&P.
(c)    The Borrower and its Subsidiaries shall have complied in all material
respects with all state and federal regulations regarding financial assurance
requirements (including but not limited to reclamation bonding requirements).
(d)    The Administrative Agent shall have received a certificate from the
applicable Loan Party’s insurance broker or other evidence satisfactory to the
Required Lenders that all insurance required to be maintained pursuant to
Section 6.07 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 6.07.
(e)    Subject to Section 6.22, in order to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid, perfected First Priority security
interest in the Collateral (subject to the limitations set forth in the Security
Documents), each Loan Party shall have delivered to Collateral Agent:
(i)     executed counterparts of the Security Agreement;
(ii)     evidence reasonably satisfactory to Required Lenders of the compliance
by each Loan Party of their obligations under the Security Agreement and the
other Security Documents (including their obligations to execute or authorize,
as applicable, and deliver UCC financing statements (including, without
limitation, as-extracted financing


69

--------------------------------------------------------------------------------





statements), originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);
(iii)     a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of the Borrower in respect of each Loan Party
(other than any Immaterial Subsidiary), together with all attachments
contemplated thereby;
(iv)     fully executed IP Security Agreements, in proper form for filing or
recording in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, memorializing and recording the encumbrance of
the Intellectual Property listed in Schedule 6 to the Security Agreement; and
(v)     evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any other intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 7.03) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by the Required Lenders.
(f)    Any fees required to be paid on or before the Closing Date to the
Administrative Agent or the Lenders under this Agreement, the Fee Letters or
otherwise in connection with the Facilities shall have been paid and, unless
waived by the Administrative Agent or the Lenders, as applicable, to the extent
invoiced at least one (1) Business Day prior to the Closing Date, the Borrower
shall have paid all reasonable and documented costs and expenses of the
Administrative Agent and the Lenders (including the reasonable and documented
fees and expenses of counsel to the Administrative Agent and the Lenders).
(g)    There shall not exist any action, suit, investigation, litigation,
proceeding or hearing, pending or threatened in writing in any court or before
any arbitrator or Governmental Authority that impairs the ability of the Loan
Parties to consummate the Transactions and no preliminary or permanent
injunction or order by a state or federal court shall have been entered, in each
case that would be material and adverse to the Agents or the Lenders. All
Governmental Authorities and Persons shall have approved or consented to the
transactions contemplated hereby, to the extent required, and such approvals
shall be in full force and effect.
(h)    The Agents shall have received at least three (3) Business Days prior to
the Closing Date all documentation and other information required by the Agents’
regulatory authorities with respect to the Borrower and the other Loan Parties
under (i) the Beneficial Ownership Regulation and (ii) applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, that, with respect to this clause (ii), has been
reasonably requested by the Agents at least ten (10) Business Days prior to the
Closing Date.


70

--------------------------------------------------------------------------------





(i)    Substantially concurrently with the funding of the Term Loans on the
Closing Date, the Refinancing shall have been consummated and the Administrative
Agent shall have received reasonably satisfactory evidence that all other
Indebtedness of the Borrower and its Subsidiaries (other than Indebtedness
permitted under Section 7.03) shall have been extinguished, repaid or
repurchased in full, all commitments relating thereto shall have been
terminated, and all liens or security interests related thereto shall have been
terminated or released.
(j)    The Administrative Agent shall have entered into a joinder to the ABL
Intercreditor Agreement in substantially the form of Exhibit A thereto, which
shall have been acknowledged by the Borrower.
(k)    The ABL Agent and the Collateral Agent shall have entered into the
Amendment to ABL Intercreditor Agreement.
(l)    The Borrower, certain of its subsidiaries, the lenders signatory thereto
and the ABL Agent shall have entered into the Amendment to ABL Credit Agreement.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Borrowings (Including on the Closing Date). The
obligation of each Lender to honor any Borrowing Notice is subject to the
following conditions precedent:The representations and warranties of (i) the
Borrower contained in Article V and (ii) each Loan Party contained in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02 following the Closing Date, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof.
(b)    No Default or Event of Default shall exist (unless otherwise waived in
writing in accordance herewith), or would result immediately, from such proposed
Borrowing or the application of the proceeds thereof.


71

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof.
It is understood, for avoidance of doubt, that each Borrowing made in connection
with the effectiveness of any Incremental Facility, the proceeds of which are
used to consummate a Permitted Acquisition, will be subject to the conditions
set forth in clauses (a) and (b) only to the extent specified in Section
2.11(d)(i).
Each Borrowing Notice (other than a Borrowing Notice requesting only a
conversion of Term Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and the Lenders that:

5.01    Existence, Qualification and Power. The Borrower and its Subsidiaries
(a) (i) is duly organized or formed and validly existing and (ii) is in good
standing under the Laws of the jurisdiction of its incorporation or
organization, if such legal concept is applicable in such jurisdiction, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified, licensed, and
in good standing (to the extent good standing is an applicable legal concept in
the relevant jurisdiction), under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a)(ii), (b)(i) or (c), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party,
(a) have been duly authorized by all necessary corporate or other organizational
action and (b) do not and will not (i) violate the terms of any of such Person’s
Organizational Documents; (ii) violate or result in any breach of, or the
creation of, any Lien (except for any Liens that may arise under the Loan
Documents) under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject or (C) any arbitral award


72

--------------------------------------------------------------------------------





to which such Person or its property is subject; or (iii) violate any Law
binding on such Loan Party, except in each case referred to in clauses (b)(ii)
or (b)(iii) to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

5.03    Governmental Authorization. (1) No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements and certificates of title, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (c) recordation of the Mortgages, (d) such consents, authorizations,
filings or other actions that have either (i) been made or obtained and are in
full force and effect or (ii) are listed on Schedule 5.03 and (e) such actions,
consents and approvals the failure to be obtained or made which would not
reasonably be expected to have a Material Adverse Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements of Contura and its Subsidiaries (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
(b)    The unaudited consolidated balance sheet of Contura dated March 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on such date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of Contura and its
Subsidiaries as of such dates and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end adjustments.


73

--------------------------------------------------------------------------------





(c)    There has not occurred, since December 31, 2018, any Material Adverse
Effect.
(d)    The financial projections delivered pursuant to Section 4.01(a)(vi) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable in light of the conditions existing
at the time of delivery of such forecasts (it being understood that any such
information is subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the future developments addressed in such information can be realized, that
actual results may differ and such differences may be material).

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of a Responsible Officer of the Borrower threatened
in writing, at law, in equity, by or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) as to which there is a reasonable possibility of an adverse determination
and that, if so determined, would reasonably be expected to have a Material
Adverse Effect.

5.07    No Default. None of the Borrower or any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that would
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08    Ownership and Identification of Property.
(a)    The Borrower and its Subsidiaries have good record and marketable
(subject only to Permitted Liens) title in fee simple to, or valid leasehold,
easement or contractual interests in, all real property necessary or used in the
ordinary conduct of its business as it is currently conducted, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, with respect to all real property listed on
Schedule 5.08(c): (i) the Borrower and its Subsidiaries possess all leasehold
and other interests necessary for the operation of the Mines and Material Prep
Plants currently being operated by each of them and included or purported to be
included in the Collateral pursuant to the Security Documents, except where the
failure to possess such leasehold and other interests would not reasonably be
expected to have a Material Adverse Effect, (ii) each of the respective rights
and interests of the Borrower and its Subsidiaries under the leases, contracts,
rights-of-way and easements necessary for the operation of such Mines are in
full force and effect, except to the extent that failure to maintain such
leases, contracts, rights of way and easements in full force and effect would
not reasonably be expected to have a Material Adverse Effect; and (iii) the
Borrower and its Subsidiaries possesses


74

--------------------------------------------------------------------------------





all licenses, permits or franchises which are necessary to carry out its
business as presently conducted at any Mine or any Material Prep Plant included
or purported to be included in the Collateral pursuant to the Security
Documents, except where failure to possess such licenses, permits or franchises
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.
(b)    Schedule 5.08(b) lists completely and correctly as of the Closing Date
all Material Owned Real Property owned by the Borrower and the other Loan
Parties.
(c)    Schedule 5.08(c) lists completely and correctly as of the Closing Date
all Material Leased Real Property leased by the Borrower and the other Loan
Parties and the lessors thereof.
(d)    Schedule 5.08(d) lists completely and correctly as of the Closing Date
the Material Prep Plants.

5.09    Environmental Compliance. Except as disclosed on Schedule 5.09 and
except as to matters that would not reasonably be likely to have a Material
Adverse Effect:
(a)    To the knowledge of a Responsible Officer of the Borrower, the facilities
and properties currently owned, leased or operated by the Borrower, or by any of
its respective Subsidiaries (the “Properties”), do not contain any Hazardous
Materials in amounts or concentrations which (i) constitute a violation of, or
(ii) would reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(b)    None of the Borrower, nor any of its Subsidiaries, has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding compliance with or liability under Environmental
Laws with regard to any of the Properties or the business operated by the
Borrower or by any of its Subsidiaries (the “Business”).
(c)    To the knowledge of a Responsible Officer of the Borrower, Hazardous
Materials have not been transported or disposed of from the Properties by the
Borrower or any Subsidiary in violation of, or in a manner or to a location
which would reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of by the Borrower or any Subsidiary at or under any
of the Properties in violation of, or in a manner that would reasonably be
expected to give rise to liability under, any applicable Environmental Law.
(d)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened in writing under any Environmental Law to which the Borrower, or any
of its Subsidiaries is or, to the knowledge of a Responsible Officer of the
Borrower, will be named as a party or with respect to the Properties


75

--------------------------------------------------------------------------------





or the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other similar administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
(e)    To the knowledge of a Responsible Officer of the Borrower, there has been
no release or threat of release of Hazardous Materials at or from the
Properties, or arising from or related to the operations of the Borrower, or any
of its Subsidiaries in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that would
reasonably be expected to give rise to liability under any applicable
Environmental Laws.
(f)    The Borrower, and each of its Subsidiaries, has obtained (or in a timely
manner applied for), and is in compliance with, all Environmental Permits
required for its business, as currently conducted, and all such Environmental
Permits are in full force and effect.

5.10    Insurance.
(a)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
(b)    As to any Building located on Material Real Property and constituting
Collateral, all flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

5.11    Taxes. The Borrower and its Subsidiaries have timely filed all
applicable U.S. Federal, state, foreign and other material tax returns and
reports required to be filed, and have timely paid all U.S. Federal, state,
foreign and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable except (a) those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, if required, or (b) where
failure to do any of the foregoing would not reasonably be expected to result in
a Material Adverse Effect; no material tax Lien has been filed which would not
be permitted under Section 7.01 and, to the knowledge of a Responsible Officer
of the Borrower, no material claim is being asserted, with respect to any
material tax, fee or other charge which would reasonably be expected to result
in a Material Adverse Effect.

5.12    ERISA Compliance. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:


76

--------------------------------------------------------------------------------





(a)    Each Plan is in material compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of a Responsible Officer of the Borrower), and each
Foreign Plan is in material compliance in all respects with the applicable
provisions of Laws applicable to such Foreign Plan.
(b)    There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.
(c)    (i) As of the Closing Date, no ERISA Event has occurred or is reasonably
expected to occur; and (ii) no Pension Plan has any Unfunded Pension Liability.

5.13    Subsidiaries. As of the Closing Date, (i) the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13, (ii) all
of the outstanding Equity Interests in the Borrower and its Subsidiaries have
been validly issued, are fully paid and nonassessable (to the extent such
concepts exist under applicable Law) and (iii) to the knowledge of a Responsible
Officer of the Borrower, all Equity Interests owned by the Borrower and its
Subsidiaries are free and clear of all Liens except (x) those created under the
Security Documents and (y) any nonconsensual Permitted Liens.

5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15    Disclosure. No report, financial statement, certificate or other
information (other than projections and other forward looking information and
information of a general economic or industry nature) furnished in writing by or
on behalf of any Loan Party to the Administrative Agent, the Collateral Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document, taken as whole with any other information furnished or publicly
available, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading as of the
date when made or delivered; provided that, with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Borrower represent only that such
information was prepared in


77

--------------------------------------------------------------------------------





good faith based upon assumptions believed to be reasonable at the time of
delivery of such information (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized, that actual results
may differ and that such differences may be material).

5.16    Compliance with Laws. The Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws (including any
zoning, building, ordinance, code or approval or any building or mining permits
and all orders, writs, injunctions and decrees applicable to it or to its
properties), except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

5.17    Anti-Corruption; Sanctions; PATRIOT Act.
(a)    None of the Borrower, any Subsidiary nor, to the knowledge of a
Responsible Officer of the Borrower after due inquiry, any director, officer,
agent, or employee of the Borrower or any Subsidiary is (i) a Person on the list
of “Specially Designated Nationals and Blocked Persons” (“SDN List”) or (ii)
otherwise the subject of any economic sanctions administered or enforced by the
U.S. Department of State or the U.S. Department of Treasury (including the
Office of Foreign Assets Control) or any other applicable governmental authority
(collectively, “Sanctions”, and the associated laws, rules, regulations and
executive orders, collectively, “Sanctions Laws”) to the extent such Person
would be subject to similar prohibitions on all transactions as applicable to
Persons on the SDN List; and the Borrower will not directly or, to the knowledge
of a Responsible Officer of the Borrower after due inquiry, indirectly use the
proceeds of the Loans for the purpose of financing the activities of any Person
that is the subject of, or in any country or territory that at such time is the
subject of, any Sanctions, in each case in violation of Sanctions or in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans).
(b)    The Borrower and each Subsidiary are in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), as amended (the “PATRIOT Act”), to
the extent applicable, (iii) Sanctions Laws and (iv) the United States Foreign
Corrupt Practices Act of 1977, as amended, and all other applicable anti-bribery
or anti-corruption laws, rules, regulations and orders (collectively,
“Anti-Corruption Laws”).


78

--------------------------------------------------------------------------------





(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of a Responsible Officer of the Borrower after due inquiry,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity for or on behalf of a government, in order
to obtain, retain or direct business or obtain any improper advantage, in each
case, in violation of any Anti-Corruption Laws.

5.18    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, trademark applications,
service marks, trade names, copyrights, patents, patent applications, inventions
(whether or not patentable), trade secrets, know-how, Internet domain names,
franchises, licenses and any other intellectual property rights, whether arising
under United States, multinational, or foreign laws or otherwise (collectively,
“IP Rights”) that are reasonably necessary for the operation of their respective
businesses, except where the failure to own or possess the right to use such IP
Rights would not reasonably be expected to have a Material Adverse Effect. To
the knowledge of a Responsible Officer of the Borrower, the use of such IP
Rights by the Borrower or any Subsidiary does not infringe upon any rights held
by any other Person except for any infringement that would not reasonably be
expected to have a Material Adverse Effect. Except as specifically disclosed in
Schedule 5.18, no claim or litigation regarding any such IP Rights is pending
or, to the knowledge of a Responsible Officer of the Borrower, threatened in
writing, which would reasonably be expected to have a Material Adverse Effect.

5.19    Security Documents.
(a)    (i) Each Security Document (other than each Mortgage), when executed and
delivered, is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties), a legal, valid and enforceable security
interest in the Collateral described therein and the Collateral Agent has been
authorized (and is hereby authorized) to make all filings of UCC-1 and
as-extracted collateral financing statements in the appropriate filing office
necessary or desirable to fully perfect the Collateral Agent’s security interest
in such Collateral described therein which can be perfected by filing a UCC-1
financing statement in the appropriate filing office, and (ii) with respect to
the security interest created in the Collateral pursuant to each Security
Document (other than each Mortgage), upon such filings (or, with respect to
possessory Collateral, upon the taking of possession by the Collateral Agent (or
by the ABL Agent as bailee for the Collateral Agent pursuant to the ABL
Intercreditor Agreement, if applicable) of any such Collateral which may be
perfected by possession), such security interests will constitute perfected
First Priority Liens on, and security interests in, all right, title and
interest of the debtor party thereto in the Collateral described therein that
can be perfected by filing a UCC-1 or as-extracted financing statement, as
applicable, in the appropriate filing office or by delivery, in the case of
possessory Collateral.


79

--------------------------------------------------------------------------------





(b)    Each of the Mortgages, when executed and delivered, will be effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable (subject to equity and creditors’ rights
generally) lien on the Material Real Property described therein and such
security interests will constitute, upon such Mortgage being and recorded in the
appropriate filing offices, First Priority Liens on such Material Real Property,
subject to Permitted Real Estate Encumbrances.

5.20    Mines. Schedule 5.20 sets forth a complete and accurate list of any Mine
(including addresses and the owner or lessor thereof) owned or operated by the
Borrower or any of its Subsidiaries as of the Closing Date and included or
purported to be included in the Collateral pursuant to the Security Documents.

5.21    Solvency. The Borrower and its Subsidiaries are and, upon the incurrence
of any Obligation by any Loan Party on any date on which this representation and
warranty is made, will be, on a consolidated basis, Solvent.

5.22    Labor Relations. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that would reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the knowledge of a
Responsible Officer of the Borrower, threatened in writing against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against the Borrower or any of its Subsidiaries or to the knowledge
of a Responsible Officer of the Borrower, threatened in writing against any of
them, (b) no strike or work stoppage in existence or, to the knowledge of a
Responsible Officer of the Borrower, threatened in writing involving the
Borrower or any of its Subsidiaries, and (c) to the knowledge of a Responsible
Officer of the Borrower, no union representation question existing with respect
to the employees of the Borrower or any of its Subsidiaries and, to the
knowledge of a Responsible Officer of the Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
is not reasonably likely to have a Material Adverse Effect.

5.23    Agreements.    None of the Borrower nor any of its Subsidiaries is a
party to any agreement, instrument or other document or subject to any corporate
or other constitutional restriction, or any restriction under its Organizational
Documents, that has resulted, or would reasonably be expected to result, in a
Material Adverse Effect.    

5.24    Senior Debt. The Term Loan Facility constitutes “Senior Debt”, as
defined in any Intercreditor Agreement, for purposes of such Intercreditor
Agreement.


80

--------------------------------------------------------------------------------






ARTICLE VI.
AFFIRMATIVE COVENANTS
Until Payment in Full, the Borrower shall, and shall cause each of its
Subsidiaries to:

6.01    Financial Statements. Deliver to the Administrative Agent, for
distribution by the Administrative Agent to each Lender, in form and detail
reasonably satisfactory to the Required Lenders:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower (or, if earlier, by the date that the Annual
Report on Form 10-K of the Borrower for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form) (commencing with the
fiscal year ended December 31, 2019), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP; such consolidated statements shall be audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than with
respect to or resulting from the upcoming maturity of any Loans under this
Agreement or the ABL Credit Documents, occurring within one year from the time
such opinion is delivered); and
(b)    as soon as available, but in any event within 60 days (or ninety (90)
days in the case of the fiscal quarter ended June 30, 2019) after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, by the date that the Quarterly Report on Form 10-Q of the Borrower
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form) (commencing with the fiscal quarter
ended June 30, 2019), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form commencing with the
fiscal quarter ended June 30, 2019, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail; such consolidated statements
shall be certified by a Responsible Officer of the Designated Borrower as fairly
presenting in all material respects the financial condition, results of
operations, changes in shareholders’ equity and cash


81

--------------------------------------------------------------------------------





flows of the Borrowers and their Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.

6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2019), (i) a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower and (ii)
a detailed reconciliation of such financial information for the Borrower and its
Subsidiaries; provided, that, for the avoidance of doubt, any such
reconciliation of the financial statements referred to in Section 6.01(a) shall
not be audited;
(b)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;
(c)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request and which the Borrower determines, in its sole
discretion, may be provided to a third-party without causing a breach of any
law, rule, regulation or contractual obligation of the Borrower or any
Subsidiary;
(d)    as soon as available, not later than 90 days after the end of each fiscal
year of the Borrower, a copy of summary projections by the Borrower of the
operating budget and cash flow budget of the Borrower and its Subsidiaries for
the succeeding fiscal year, such projections to be accompanied by a certificate
of a Responsible Officer to the effect that such projections have been prepared
based on assumptions believed by the Borrower to be reasonable (it being
understood that any such information is subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the future developments addressed in such
information can be realized); and
(e)    within five (5) Business Days after delivering to the ABL Agent(s) any
borrowing base report, collateral valuation, perfection certificate, collateral
certificate or other notice or information with respect to the ABL Priority
Collateral or any other collateral securing the ABL Facility pursuant to the ABL
Credit Documents, a copy of such borrowing base report, collateral valuation,
perfection certificate, collateral certificate or other notice or information.


82

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to clauses (a) and (b) of Section
6.01 or clause (b) of Section 6.02 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System, but the Administrative Agent shall have no
obligation to determine whether such filings have been made or the contents
thereof.
Delivery of any reports, information, documents and other deliverables pursuant
to this Section 6.02 or any other provision hereof, to the Administrative Agent
is for informational purposes only and the Administrative Agent’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Borrower’s compliance with any of their covenants hereunder (as to which the
Administrative Agent is entitled to rely exclusively on the certificates from
the Borrower). The Administrative Agent shall have no responsibility or
liability for the filing, timeliness or content of any report required under
this Section 6.02 or any other reports, information and documents required under
this Agreement.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or their securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (a) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (b) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that the Borrower Materials shall be treated
as set forth in Section 10.07); and (c) all Borrower Materials marked “PUBLIC”
or not marked as containing material non-public information are permitted to be
made available through a portion of the Platform designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark the Borrower Materials “PUBLIC” or as containing material non-public
information. In connection with the foregoing, each party hereto acknowledges
and agrees that the foregoing provisions are not in derogation of their
confidentiality obligations under Section 10.07.

6.03    Notices. Notify the Administrative Agent:


83

--------------------------------------------------------------------------------





(a)    promptly, after knowledge of a Responsible Officer of the Borrower, of
the occurrence of any Default or Event of Default hereunder or the occurrence of
any “Default” or “Event of Default” under the ABL Credit Documents;
(b)    promptly, after knowledge of a Responsible Officer of the Borrower, of
any event which would reasonably be expected to have a Material Adverse Effect;
(c)    of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after a Responsible Officer of the
Borrower knows or has obtained notice thereof;
(d)    promptly, upon the filing or commencement of, or any written and known
threat or written and known notice of intention of any person to file or
commence, any action, suit, proceeding, claim or dispute whether at law or in
equity or otherwise by or before any Governmental Authority, (i) against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that has had, or would reasonably be expected to result in, a Material
Adverse Effect or (ii) with respect to this Agreement or any other Loan
Document;
(e)    within ten (10) Business Days after the Borrower or any Guarantor
changing its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business; and
(f)    promptly, after knowledge of a Responsible Officer of the Borrower, as to
any Building located on Material Real Property and constituting Collateral, any
redesignation of any such property on which such Building is located into or out
of a special flood hazard area.
Each notice pursuant to clauses (a) through (d) of this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower have taken and propose to take with respect thereto.

6.04    Payment of Obligations. Except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect, with respect to
the Borrower and each of its Subsidiaries, pay their Indebtedness and other
obligations promptly and in accordance with their terms and pay, discharge or
otherwise satisfy all Taxes upon it or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.

6.05    Preservation of Existence. Preserve, renew and maintain in full force
and effect its legal existence except in a transaction permitted by Section
7.04.


84

--------------------------------------------------------------------------------






6.06    Maintenance of Properties
(a)    Maintain, preserve and protect all of its material properties and
material equipment, including Collateral, necessary (in the Borrower’s good
faith judgment) to the operation of its business as then being conducted in the
condition maintained by prudent operators in the industry, subject to the
depletion of coal reserves in the ordinary course of business.
(b)    Except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect, keep in full force and effect all of
its material leases and other material contract rights, and all material rights
of way, easements and privileges necessary (in the Borrower’s good faith
judgment) for the proper operation of the Mines then being operated by the
Borrower or a Subsidiary and included or purported to be included in the
Collateral by the Security Documents

6.07    Maintenance of Insurance
(a)    Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
(b)    With respect to any Building located on Material Real Property and
constituting Collateral, the Borrower shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
(ii) furnish to the Administrative Agent an insurance certificate evidencing the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof (or at such other time acceptable to the
Required Lenders). The Borrower shall cooperate with the Administrative Agent’s
reasonable request for any information reasonably required by the Required
Lenders to comply with The National Flood Insurance Reform Act of 1994, as
amended.
(c)    cause the Administrative Agent to at all times be named as lender's loss
payee and an additional insured (but without any liability for premiums), as
applicable, under each insurance policy maintained under Section 6.07(a)
providing coverage with respect to any Collateral (provided, that the Borrowers
shall use commercially reasonable efforts to cause all property and casualty
insurance policies with respect to the Material Real Property to include, if
customary in the applicable jurisdiction, a “standard” or “New York” lender's
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent). The Borrowers shall


85

--------------------------------------------------------------------------------





use commercially reasonable efforts to cause each such insurance policy to
provide, if customary in the applicable jurisdiction, that it shall not be
canceled or not renewed upon less than thirty (30) days’ prior written notice
thereof by the insurer to the Administrative Agent.

6.08    Compliance with Laws
Comply in all respects with all Requirements of Laws (including the PATRIOT Act,
to the extent applicable, applicable Sanctions Laws, Anti-Corruption Laws and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect (or, in the case of compliance with the PATRIOT Act, applicable Sanctions
Laws and the Anti-Corruption Laws, the failure to comply therewith is not
material).

6.09    Books and Records. (a) Maintain proper books of record and account, in
conformity with GAAP, in which in all material respects full, true and correct
entries in conformity with GAAP shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all material requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.

6.10    Inspection Rights. Upon reasonable advance written notice, permit
representatives and independent contractors of the Administrative Agent or
another Person representing the Required Lenders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or such Person; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Subsidiaries,
a Responsible Officer of the Borrower is made available to the Administrative
Agent or such Person to discuss such confidential information to the extent
permitted by the confidentiality restrictions, as determined in the sole
discretion of the Borrower), and to discuss the business, finances and accounts
with its officers and independent public accountants at such reasonable times
during normal business hours and as often as may be reasonably desired, provided
that the Administrative Agent and the Person representing the Required Lenders
shall give the Borrower reasonable advance written notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions, provided further that the costs of one such visit per calendar


86

--------------------------------------------------------------------------------





year (or an unlimited amount if an Event of Default has occurred and is
continuing) for the Administrative Agent or such Person and their
representatives as a group shall be the responsibility of the Borrower and,
absent an Event of Default, the Administrative Agent, the Required Lenders and
their representatives as a group shall visit no more often than twice in any
twelve month period. Notwithstanding the foregoing, Mine visits are only
permitted if the representatives and independent contractors of the
Administrative Agent or the Required Lenders agree to be bound by and adhere to
all Requirements of Law and any policy of the Borrower.

6.11    Use of Proceeds. Use the proceeds of the Term Loan Facility (a) on the
Closing Date, for the Refinancing and to pay the Transaction Costs, and (b)
after the Closing Date, for ongoing working capital, capital expenditures and
for other lawful corporate purposes of the Borrower and its Subsidiaries,
including for acquisitions.

6.12    Additional Guarantors. If the Borrower or any of its Subsidiaries
acquires or creates another Subsidiary after the Closing Date which by virtue of
the definition of Guarantor is required to be a Guarantor then the Borrower
shall cause, within 60 days (or such later date as the Required Lenders agree)
of such acquisition or creation, any such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Required Lenders shall deem appropriate
for such purpose. For the avoidance of doubt, and without limitation, this
Section 6.12 shall apply to any division of a Loan Party and any division of a
Subsidiary required to become a Loan Party pursuant to the Loan Documents and to
any allocation of assets to a series of a limited liability company, limited
partnership or trust.

6.13    [Reserved]

6.14    Preparation of Environmental Reports. If an Event of Default caused by
reason of a breach under Sections 6.08 or 5.09 with respect to compliance with
Environmental Laws shall have occurred and be continuing, at the reasonable
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 60 days after such request (or such longer period as may be
agreed by the Administrative Agent (at the direction of the Required Lenders))
information regarding the nature of the breach and the remedial action being
taken or proposed to be taken with respect to the Properties which are the
subject of the breach.

6.15    Certain Long Term Liabilities and Environmental Reserves. To the extent
applicable and required by GAAP, maintain adequate reserves for (a) future costs
associated with any lung disease claim alleging pneumoconiosis or silicosis or
arising out of exposure or alleged exposure to coal dust or the coal mining
environment, (b) future costs associated with retiree and health care benefits,
(c) future costs associated with reclamation of


87

--------------------------------------------------------------------------------





disturbed acreage, removal of facilities and other closing costs in connection
with closing its mining operations and (d) future costs associated with other
potential environmental liabilities.

6.16    Covenant to Give Security.
(a)    Personal Property including IP of New Loan Parties. Concurrently with any
Person becoming a Loan Party in accordance herewith (or a later date to which
the Administrative Agent (at the direction of the Required Lenders) agrees),
cause any such Person to (A) duly execute and deliver to the Collateral Agent
counterparts to the Security Agreement or such other document that the Required
Lenders shall reasonably deem appropriate for such purpose, (B) to the extent
that any Capital Stock in, or owned by, such Person is required to be pledged
pursuant to the Security Agreement, deliver stock certificates, if any,
representing such Capital Stock accompanied by undated stock powers or
instruments of transfer executed in blank, (C) to the extent that any
Intellectual Property (as defined in the Security Agreement) owned by a Loan
Party is required to be pledged pursuant to the Security Agreement but has not
been pledged, deliver any supplements to the IP Security Agreements reasonably
requested by the Required Lenders, (D) deliver to the Administrative Agent and
the Collateral Agent a supplement to the Collateral Questionnaire with respect
to such Guarantor, and (E) comply with all other requirements of the Security
Agreement with respect to the Collateral of such Guarantor.
(b)    Real Property Acquired by Loan Parties.
(i)    Material Real Property Mortgages and Flood Insurance. If any Loan Party
acquires any additional Material Real Property after the Closing Date (including
by virtue of any previously excluded real property becoming Material Real
Property under the definition thereof after the Closing Date) the Borrower shall
cause, within the latest of (x) 90 days of such acquisition and (y) a later date
to which the Required Lenders agree, such Loan Party to deliver (A) executed
counterparts of one or more Mortgages on such Material Real Property in a form
appropriate for recording in the applicable recording office, (B) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Building located on such Material Real
Property and constituting Collateral and, if any such Building is located in
special flood hazard area, (1) a notice about special flood hazard area status
and flood disaster assistance duly executed by each Loan Party relating thereto
and (2) evidence of applicable flood insurance as required by Section 6.07(b)(i)
if such Material Real Property constitutes Collateral, (C) legal opinions from
counsel in such jurisdiction as the Material Real Property is located, each in
form and substance reasonably satisfactory to Required Lenders, (D) to the
extent required by the Administrative Agent, evidence of the filing of
as-extracted UCC-1 financing statements in the appropriate jurisdiction and (E)
payment by the Borrower of all mortgage recording taxes and related charges
required for the recording of such Mortgages unless, in the judgment of the
Required Lenders, delivery of such materials is unnecessary to ensure the
Secured Parties benefit from a


88

--------------------------------------------------------------------------------





perfected First Priority security interest (subject only to Permitted Real
Estate Encumbrances) in such Material Real Property in favor of the Collateral
Agent and such flood insurance (it is understood that in lieu of any new
Mortgage, mortgage supplements or any other security documents may be delivered
if reasonably acceptable to the Administrative Agent (at the direction of the
Required Lenders)).
(ii)    Consents Related to Leaseholds Concerning Material Real Property. With
respect to any leasehold interest of any Loan Party that would constitute
Material Real Property but for the need to obtain the consent of another Person
(other than the Borrower or any Controlled Subsidiary) in order to grant a
security interest therein, use commercially reasonable efforts to obtain such
consent for no more than (x) the 90 days following such acquisition and (y) 150
days following the Closing Date, provided that nothing herein shall be construed
as requiring any Loan Party to pay any sums to the applicable lessor other than
immaterial or incidental fees and expenses (it is understood, for avoidance of
doubt, that, without limiting the foregoing obligations of the Loan Parties set
forth in this Section 6.16(b)(ii), any failure to grant a security interest in
any such leasehold interest as a result of a failure to obtain a consent shall
not be a Default hereunder, and, for the avoidance of doubt, the Loan Parties
shall no longer be required to use commercially reasonable efforts to obtain any
such consent after the above-mentioned time periods).
(c)    Personal Property (including IP) Acquired by Loan Parties. Within 30 days
of the date that the financial statements referred to in Section 6.01(a) and (b)
are required to be delivered (or a later date to which the Required Lenders
agree), shall, in the case of the Borrower, or cause any such Loan Party
otherwise, (i) to the extent that any Capital Stock in, or owned by, a Loan
Party is required to be pledged pursuant to the Security Agreement but has not
been pledged, deliver stock certificates, if any, representing such Capital
Stock accompanied by undated stock powers or instruments of transfer executed in
blank to the Collateral Agent and execute and deliver to the Collateral Agent
supplements to the Security Agreement or such other document as the Required
Lenders shall reasonably deem appropriate to pledge any such Capital Stock, (ii)
to the extent that any Intellectual Property (as defined in the Security
Agreement) owned by a Loan Party is required to be pledged pursuant to the
Security Agreement but has not been pledged, deliver any supplements to the IP
Security Agreements reasonably requested by the Required Lenders and (iii) to
the extent that a Lien on any asset of a Loan Party is required to be perfected
pursuant to the Security Agreement but has not been perfected, take such
additional actions as may be required pursuant to the Security Agreement in
order to perfect the Lien of the Collateral Agent on such asset.
(d)    Further Assurances. Subject to any applicable limitation in any Security
Documents, upon request of the Administrative Agent or the Required Lenders, at
the expense of the Borrower, promptly execute and deliver any and all further
instruments and documents and take all such other action that the Required
Lenders may reasonably deem necessary or desirable


89

--------------------------------------------------------------------------------





in obtaining the full benefits of, or (as applicable) in perfecting and
preserving the Liens of, the Security Documents, including the filing of
financing statements necessary or advisable in the opinion of the Required
Lenders to perfect any security interests created under the Security Documents.
(e)    Collateral Principles. Notwithstanding anything to the contrary in any
Loan Document, (i) the Administrative Agent (at the direction of the Required
Lenders) may grant extensions of time for the creation or perfection of security
interests in, and Mortgages on, or taking other actions with respect to,
particular assets where it reasonably determines in consultation with the
Borrower, that the creation or perfection of security interests and Mortgages
on, or taking other actions, cannot be accomplished without undue delay, burden
or expense by the time or times at which it would otherwise be required by this
Agreement or the Security Documents and (ii) any Liens required to be granted
from time to time pursuant to Security Documents and this Agreement on assets of
the Loan Parties to secure to the Secured Obligations shall exclude the Excluded
Assets.
(f)    Junior Lien Indebtedness Guarantees and Collateral. Without limitation of
(and subject to) any provision in any Intercreditor Agreement, if the Junior
Collateral Trustee or any holder of Junior Lien Indebtedness receives any
additional guaranty or any additional collateral in connection with the Junior
Lien Indebtedness after the Closing Date, without limitation of any Event of
Default that may arise as a result thereof, the Loan Parties shall, concurrently
therewith, cause the same to be granted to the Administrative Agent or the
Collateral Agent, as applicable, for its own benefit and the benefit of the
Secured Parties.
For the avoidance of doubt, and without limitation, this Section 6.16 shall
apply to any division of a Loan Party and any division of a Subsidiary required
to become a Loan Party pursuant to the Loan Documents and to any allocation of
assets to a series of a limited liability company, limited partnership or trust.

6.17    Maintenance of Ratings. Use commercially reasonable efforts to maintain
(i) a public corporate family rating issued by Moody’s and a public corporate
credit rating issued by S&P and (ii) a public credit rating from each of Moody’s
and S&P with respect to the Term Loans.

6.18    Information Regarding Collateral.    Concurrently with the delivery of
the financial statements referred to in Section 6.01(a), deliver to the
Administrative Agent and the Collateral Agent a supplement to the Collateral
Questionnaire to the extent necessary to correctly reflect the information set
forth therein as of such date.


90

--------------------------------------------------------------------------------






6.19    Senior Debt.    Cause the Term Loan Facility to at all times be
considered “Senior Debt”, as defined in any Intercreditor Agreement, for
purposes of such Intercreditor Agreement.

6.20    Post-Closing Covenants.    Cause to be delivered or performed the
documents and other agreements and actions set forth on Schedule 6.20 within the
time frame specified on such Schedule 6.20.


ARTICLE VII.
NEGATIVE COVENANTS
Until Payment in Full, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document (including Liens securing any
Incremental Facility governed by this Agreement);
(b)    Liens existing on the date hereof and (other than any individual Lien
that secures obligations of less than $2,000,000) set forth on Schedule 7.01 and
any renewals, extensions, modifications, restatements or replacements thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except with respect to any
Permitted Refinancing Increase and (iii) any renewal, extension, modification,
restatement or replacement of the obligations secured or benefited thereby is
permitted by Section 7.03;
(c)    Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(d)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and employee health and disability benefit legislations and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(f)    (i) Liens (including deposits) to secure the performance of bids, trade
contracts and leases (other than Indebtedness), reclamation bonds, insurance
bonds, statutory obligations,


91

--------------------------------------------------------------------------------





surety and appeal bonds, performance bonds, wage bonds, bonds issued in favor of
any Governmental Authority, bank guarantees and letters of credit and other
obligations of a like nature incurred in the ordinary course of business, (ii)
Liens on assets to secure obligations under surety bonds obtained as required in
connection with the entering into of federal coal leases or (iii) Liens created
under or by any turnover trust;
(g)    easements, rights-of-way, zoning restrictions, other restrictions,
covenants and other non-monetary encumbrances which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
(i)    Liens securing Indebtedness of the Borrower and its Subsidiaries
permitted by Section 7.03(l); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, any
other property which may be incorporated with or into that financed property or
any after-acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien, including
replacement parts, accessories or enhancements that are affixed to any leased
goods and other property financed by the same Person (i.e.,
cross-collateralization of such property) and (ii) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the
original purchase price of such property at the time it was acquired (it being
understood that Liens of the type described in this subsection (i) incurred by a
Subsidiary before such time as it became a Subsidiary are permitted under this
subsection (i));
(j)    Liens on property or assets acquired in a transaction permitted by
Section 7.02 or of a Person which becomes a Subsidiary after the date hereof;
provided that (i) such Liens existed at the time such property or assets were
acquired or such entity became a Subsidiary and were not created in anticipation
thereof, (ii) such Liens do not extend to any other property or assets of such
Person (other than the proceeds of the property or assets initially subject to
such Lien) or of the Borrower or any Subsidiary and (iii) the amount of
Indebtedness secured thereby is not increased;
(k)    Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;


92

--------------------------------------------------------------------------------





(l)    Liens (including those arising from precautionary UCC financing statement
filings and those which are security interests for purposes of the Personal
Property Securities Act of 2009 (Cth)) with respect to bailments, operating
leases or consignment or retention of title arrangements entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;
(m)    Liens securing Indebtedness permitted under Section 7.03(c), to the
extent that the Indebtedness being refinanced was originally secured in
accordance with this Section 7.01, provided that such Lien does not apply to any
additional property or assets of the Borrower or any Subsidiary (other than
property or assets within the scope of the original granting clause or the
proceeds of the property or assets subject to such Lien);
(n)    Liens securing Indebtedness or other obligations of a non-Guarantor
Subsidiary to the Borrower or a Guarantor;
(o)    leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose;
(p)    (i) Liens in favor of a banking institution arising by operation of law
or any contract encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry or (ii)
contractual rights of setoff to the extent constituting Liens;
(q)    Liens securing Indebtedness incurred under Section 7.03(m) and Section
7.03(i);
(r)    Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect to the proceeds
of such notes and anticipated interest expenses with respect to such notes;
(s)    (i) Permitted Real Estate Encumbrances and (ii) Liens on assets
constituting Excluded Assets under clauses (a), (c), (e)(ii), (h) (other than
those accounts described in clause (b) of the definition of “Excluded
Accounts”), (i), (j), (k) and (l) of the definition of Excluded Assets;
(t)    other Liens securing Indebtedness or obligations of the Loan Parties in
an aggregate amount at any time outstanding not to exceed $20,000,000;
(u)    subject to an ABL Intercreditor Agreement, Liens on Collateral securing
any ABL Facility;
(v)    (x) Production Payments, royalties, dedication of reserves under supply
agreements or similar or related rights or interests granted, taken subject to,
or otherwise imposed


93

--------------------------------------------------------------------------------





on properties or (y) cross charges, Liens or security arrangements entered into
in respect of a Joint Venture for the benefit of a participant, manager or
operator of such Joint Venture, in each case, consistent with normal practices
in the mining industry;
(w)    Liens under ERISA or the Code with respect to a Plan that does not
constitute an Event of Default under Section 8.01(i);
(x)    Liens on insurance policies and the proceeds thereof securing the
financing of insurance premiums with respect thereto;
(y)    rights of first refusal and rights of first offer in respect of transfers
of Equity Interests in Joint Ventures to the extent such rights constitute
Liens;
(z)    Liens granted under the Loan and Aircraft Security Agreement (S/N 560-
5802), dated as of July 26, 2016, among Bank of Utah, not in its individual
capacity, but solely as owner trustee, as the borrower, Contura Energy Services,
LLC, as the operator and Citizens Asset Finance, Inc., as the lender;
(aa)    Liens on cash and other amounts located in the Citi L/C Cash Collateral
Account pursuant to the Citi L/C Agreement;
(bb)    customary Liens granted pursuant to any Receivables Transaction
permitted under Section 7.03(u); and
(cc)    Residual Mechanic’s Liens and Residual Property Tax Liens.  

7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $2,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Investments (including debt obligations and Capital Stock) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers


94

--------------------------------------------------------------------------------





of the Borrower and its Subsidiaries and in settlement of delinquent obligations
of, and other disputes with, such customers and suppliers arising in the
ordinary course of business;
(e)    (i) Investments in the nature of Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties, (ii)
cross charges, Liens or security arrangements entered into in respect of a Joint
Venture for the benefit of a participant, manager or operator of such Joint
Venture or (iii) payments or other arrangements whereby the Borrower or a
Subsidiary provides a loan, advance payment or guarantee in return for future
coal deliveries, in each case consistent with normal practices in the mining
industry;
(f)    Investments in existence on the Closing Date and (other than individual
Investments the amount of which is less than $2,000,000) listed on Schedule
7.02(f) and extensions, renewals, modifications, restatements or replacements
thereof; provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount of such Investment except, in the case of
a loan, by an amount equal to any Permitted Refinancing Increase;
(g)    (i) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement and (ii) Investments received in compromise or
resolution of (A) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower and its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, (B) litigation,
arbitration or other disputes or (C) the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(h)    Investments in any assets constituting a business unit received by the
Borrower or any of its Subsidiaries by virtue of a Permitted Asset Swap;
(i)    Hedging Agreements or Cash Management Obligations;
(j)    [Reserved];
(k)    [Reserved];
(l)    additional Investments by the Borrower or any Subsidiary so long as (i)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Total Leverage Ratio (calculated on a Pro Forma
Basis) shall be less than or equal to 3.00:1.00 immediately after giving effect
to such Investment;
(m)    Permitted Acquisitions;


95

--------------------------------------------------------------------------------





(n)    Investments acquired as a capital contribution to the Borrower, or made
in exchange for, or out of the net cash proceeds of, a substantially concurrent
offering of Qualified Equity Interests of Contura (or any direct or indirect
parent thereof);
(o)    (i) receivables owing to the Borrower or any Subsidiary if created or
acquired in the ordinary course of business, (ii) endorsements for collection or
deposit in the ordinary course of business and (iii) securities, instruments or
other obligations received in compromise or settlement of debts created in the
ordinary course of business, or by reason of a composition or readjustment of
debts or reorganization of another Person, or in satisfaction of claims or
judgments;
(p)    Investments made pursuant to surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds, wage bonds, bonds issued in favor of any
Governmental Authority and related letters of credit or similar obligations, in
each case, to the extent such surety bonds, reclamation bonds, performance
bonds, bid bonds, appeal bonds, wage bonds, bonds issued in favor of any
Governmental Authority, related letters of credit and similar obligations are
permitted under this Agreement;
(q)    Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds,
wage bonds, bonds issued in favor of any Governmental Authority and completion
guarantees and similar obligations under any Mining Law or Environmental Law or
with respect to workers’ compensation benefits, in each case entered into in the
ordinary course of business, and pledges or deposits made in the ordinary course
of business in support of obligations under existing coal sales contracts (and
extensions or renewals thereof on similar terms);
(r)    to the extent constituting an Investment, any Guarantee of or the
repurchase, repayment, defeasance or retirement of any Indebtedness of the
Borrower or any Subsidiary to the extent such Guarantee, repurchase, prepayment
or retirement is expressly permitted hereunder;
(s)    Investments by any Loan Party in the Owner Trust;
(t)    Investments made pursuant to the Reclamation Funding Agreement and all
required payments made thereunder; and
(u)    Investments in, and solely to the extent contemplated by the
Organizational Documents (as in effect on the Closing Date) of, the Joint
Ventures identified on Schedule 7.02(u) to which any Loan Party is a party on
the Closing Date.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:


96

--------------------------------------------------------------------------------





(a)    Indebtedness arising under the Loan Documents (including any Incremental
Facility);
(b)    Indebtedness outstanding on the date hereof and (other than any
individual obligation with respect to such Indebtedness that is less than
$2,000,000) listed on Schedule 7.03;
(c)    any Permitted Refinancing Indebtedness of Indebtedness permitted under
Section 7.03(b) or of Indebtedness subsequently incurred under this Section
7.03(c);
(d)    Guarantees by the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Subsidiary;
(e)    Indebtedness in respect of (i) Cash Management Obligations incurred in
the ordinary course of business and (ii) Hedging Agreements incurred in the
ordinary course of business and not for speculative purposes;
(f)    (i) Indebtedness of the Borrower and any Subsidiary owing to any
Subsidiary and of any Subsidiary owing to the Borrower and (ii) Disqualified
Equity Interests of a Subsidiary issued to the Borrower or another Subsidiary;
provided that, (a) any such Indebtedness extended by an Immaterial Subsidiary or
a non-Loan Party to a Loan Party must be subordinated to the Secured Obligations
on customary terms and (b) Indebtedness of an Immaterial Subsidiary or a
non-Loan Party owing to a Loan Party pursuant to this Section 7.03(f) and any
Disqualified Equity Interests of an Immaterial Subsidiary or a non-Loan Party
issued to a Loan Party shall not in the aggregate exceed the greater of
$70,000,000 and 8% of Consolidated Net Tangible Assets; provided further, that
notwithstanding the foregoing, any Indebtedness extended by any Loan Party to
any Immaterial Subsidiary or any non-Loan Party shall be permitted (and shall
not be subject to the cap in the immediately preceding proviso) so long as such
Indebtedness is evidenced by a promissory note, in form and substance reasonably
satisfactory to the Required Lenders, and such promissory note shall be pledged
to the Collateral Agent as Collateral;
(g)    Guarantees by the Borrower or any Subsidiary of borrowings by current or
former officers, managers, directors, employees or consultants in connection
with the purchase of Equity Interests of the Borrower by any such person in an
aggregate principal amount not to exceed $1,000,000 at any one time outstanding;
(h)    Subject to an ABL Intercreditor Agreement, Indebtedness incurred in
connection with any ABL Facility in an aggregate principal amount not to exceed
the greater of $225,000,000 and 25% of Consolidated Net Tangible Assets;
(i)    Indebtedness incurred in connection with Permitted Acquisitions and other
permitted Investments consisting of the purchase of a business unit, line of
business or a division


97

--------------------------------------------------------------------------------





of a Person or all or substantially all of the assets or all of the Capital
Stock of another Person in an aggregate amount not to exceed (i) $50,000,000
less (ii) the aggregate principal amount of all Incremental Facilities incurred
in accordance with Section 2.11 less (iii) the aggregate principal amount of all
Indebtedness incurred pursuant to Section 7.03(m);
(j)    Indebtedness assumed in connection with Permitted Acquisitions and other
permitted Investments consisting of the purchase of a business unit, line of
business or a division of a Person or all or substantially all of the assets or
all of the Capital Stock of another Person in an aggregate principal amount not
to exceed $50,000,000; provided that (x) any Indebtedness incurred pursuant to
this Section 7.03(j) may only be secured pursuant to Section 7.01(j) and (y)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or other permitted Investment;
(k)    Indebtedness of non-Loan Party Subsidiaries and Immaterial Subsidiaries
in an aggregate amount not to exceed $50,000,000;
(l)    Indebtedness consisting of Financing Lease Obligations not to exceed
$60,000,000 in the aggregate at any time outstanding;
(m)    additional Indebtedness of the Loan Parties (other than Immaterial
Subsidiaries) in an amount not to exceed (i) $50,000,000 less (ii) the aggregate
principal amount of all Incremental Facilities incurred in accordance with
Section 2.11 less (iii) the aggregate principal amount of all Indebtedness
incurred pursuant to Section 7.03(i);
(n)    Indebtedness of the Borrower or any Subsidiary in connection with one or
more standby or trade-related letters of credit, performance bonds, bid bonds,
appeal bonds, wage bonds, bonds issued in favor of any Governmental Authority,
bankers acceptances, insurance obligations, reclamation obligations, bank
guarantees, surety bonds, completion guarantees or other similar bonds and
obligations, including self-bonding arrangements, issued by the Borrower or a
Subsidiary, in each case, in the ordinary course of business or pursuant to
self-insurance obligations and not in connection with the borrowing of money or
the obtaining of advances;
(o)    Indebtedness arising from agreements of the Borrower or any Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or any Subsidiary;
(p)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;


98

--------------------------------------------------------------------------------





(q)    Indebtedness of the Borrower or any Subsidiary consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply or other arrangements;
(r)    any transaction permitted under Section 7.12;
(s)    Indebtedness under the Loan and Aircraft Security Agreement (S/N 560-
5802), dated as of July 26, 2016, among Bank of Utah, not in its individual
capacity, but solely as owner trustee, as the borrower, Contura Energy Services,
LLC, as the operator and Citizens Asset Finance, Inc., as the lender;
(t)    To the extent constituting Indebtedness, obligations arising under
letters of credit outstanding as of the Closing Date and issued under the Citi
L/C Agreement, as such letters of credit may be extended or renewed in
accordance with the Citi L/C Agreement (as in effect on the Closing Date);
(u)    customary Indebtedness relating to any Receivables Transaction in an
aggregate amount not to exceed $20,000,000;
(v)    Guarantees of Lexington Coal Company, LLC’s obligations to landlords in
connection with leases assigned under the Lexington Coal Purchase Agreement; and
(w)    Indebtedness under the Reclamation Funding Agreement and all required
payments made thereunder.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate (including
by division) with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries, taken as a whole, to or in favor of any Person including by
allocation of any assets to a series of a limited liability company, except
that, if no Default exists or would immediately result therefrom:
(a)    any Subsidiary may merge or consolidate with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person or (ii) any one or
more other Subsidiaries, provided that (A) when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, (B) when any Subsidiary is merging with any
other Subsidiary, the continuing or surviving Person shall be a Subsidiary, (C)
when any Foreign Subsidiary is merging with any Domestic Subsidiary, the
continuing or surviving Person shall be the Domestic Subsidiary and (D) when any
Guarantor is merging with any other Subsidiary, the continuing or surviving
Person shall be a Guarantor;


99

--------------------------------------------------------------------------------





(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such a transaction is a
Subsidiary, then the transferee must be the Borrower or another Subsidiary, (ii)
if the transferor is a Domestic Subsidiary, then the transferee must be the
Borrower or another Domestic Subsidiary and (iii) if the transferor is a
Guarantor, then the transferee must either be the Borrower or another Guarantor;
(c)    the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction (including any Permitted Acquisition) in which the
Borrower or the Subsidiary, as applicable, is the surviving or continuing
Person; provided that, (i) the Borrower may not merge or consolidate with a
Subsidiary unless the Borrower is the surviving or continuing Person and (ii)
such merger or consolidation is permitted under Section 7.02(m) hereof; and
(d)    any Subsidiary may liquidate or dissolve if the Borrower determine in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and not materially disadvantageous to the Lenders and the assets, if
any, of any Subsidiary so liquidated or dissolved are transferred (x) to a
Subsidiary, the Borrower, (y) to a Guarantor or the Borrower if such liquidated
or dissolved Subsidiary is a Guarantor and (z) to a Subsidiary, the Borrower if
such liquidated or dissolved Subsidiary is a Subsidiary.

7.05    Dispositions. Make any Disposition including by allocation of any assets
to a series of a limited liability company (other than Dispositions permitted
pursuant to Sections 7.01, 7.04 and 7.06), except:
(a)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is no longer useful
in its business (but excluding any real property);
(b)    Dispositions of inventory, equipment or accounts receivable in the
ordinary course of business;
(c)    Dispositions of cash and Cash Equivalents pursuant to transactions
permitted under this Agreement (including pursuant to Section 7.02) or otherwise
in the ordinary course of business;
(d)    (A) Dispositions of defaulted receivables in the ordinary course of
business and (B) Dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceeding;
(e)    licensing, sublicensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course


100

--------------------------------------------------------------------------------





of business or lapse or abandonment of intellectual property rights in the
ordinary course of business that, in the reasonable judgment of the Borrower, is
no longer useful in its business;
(f)    Permitted Asset Swaps;
(g)    (A) the grant in the ordinary course of business of any non-exclusive
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests and (B) any lease, sublease or license of assets (with a
Loan Party as the lessor, sublessor or licensor) in the ordinary course of
business;
(h)    (i) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies or (ii) transfers of properties to
the extent that such property has been subject to a casualty event for which the
Loan Parties or a creditor with a Lien on such property that is permitted
hereunder have received (or have not been denied) insurance proceeds or
condemnation awards;
(i)    other Dispositions, if (i) the Net Proceeds therefrom are applied in
accordance with Section 2.03(b) and (ii) immediately after giving effect to such
Disposition, (A) no Event of Default has occurred and is continuing, (B) the
consideration received for such Disposition shall be in an amount at least equal
to the fair market value thereof as reasonably determined by the Borrower in
good faith, and (C) at least 75% of the consideration for such Dispositions
undertaken pursuant to this Section 7.05(i) shall be paid in cash or Cash
Equivalents, provided that, solely for purposes of this provision, each of the
following shall be deemed to be cash:
(1)    any securities, notes, other obligations or assets received by the
Borrower or any Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash or Cash Equivalents within 180 days of the
receipt thereof, to the extent of the cash or Cash Equivalents received in that
conversion;
(2)    any reclamation, employment related or any other liabilities of the
Borrower or any Subsidiary (other than contingent liabilities) that are assumed
by the transferee of any such assets and as a result of which the Borrower or
such Subsidiary is released from further liability; and
(3)    any Designated Non-Cash Consideration received by the Borrower or any of
its Subsidiaries in such Disposition; provided that (1) the aggregate fair
market value of such Designated Non-Cash Consideration, as reasonably determined
by the Borrower in good faith, taken together with the fair market value at the
time of receipt of all other Designated Non-Cash Consideration received pursuant
to this clause (3) minus (2) the amount of Net Proceeds previously realized in
cash from prior Designated Non-Cash Consideration shall not exceed $10,000,000;


101

--------------------------------------------------------------------------------





(j)    any Investment permitted pursuant to Section 7.02(l), which constitutes a
Disposition so long as the Net Proceeds therefrom are applied, to the extent
required, in accordance with Section 2.03(b);
(k)    Dispositions of Excluded Assets and other Dispositions that do not
constitute Asset Sales;
(l)    to the extent allowable under Section 1031 of the Code, or any comparable
or successor provision, any like kind exchange of property for use in a Similar
Business;
(m)    (i) any surrender or waiver of contractual rights or the settlement,
release, or surrender of contractual rights or other litigation claims in the
ordinary course of business or (ii) any settlement, discount, write off,
forgiveness, or cancellation of any Indebtedness owing by any present or former
directors, officers, or employees of the Borrower or any Subsidiary or any of
their successors or assigns;
(n)    the unwinding or termination of any Hedging Obligations;
(o)    the sale of assets by the Borrower and its Subsidiaries consisting of
real property solely to the extent that (i) such real property is not necessary
for the normal conduct of operations of the Borrower and its Subsidiaries and
(ii) the Net Proceeds therefrom are applied in accordance with Section 2.03(b);
(p)    Dispositions of receivables pursuant to any Receivables Transaction; and
(q)    Dispositions to Lexington Coal Company, LLC or its affiliates pursuant to
the Lexington Coal Purchase Agreement.
To the extent the Required Lenders waive the provisions of this Section 7.05
with respect to the Disposition of any property or any property is Disposed of
as permitted by this Section 7.05, such property (unless sold, transferred or
otherwise disposed of to a Loan Party) shall be Disposed of free and clear of
the Liens created by the Security Documents, and the Administrative Agent and/or
the Collateral Agent shall take all actions reasonably requested by the Borrower
to effect the foregoing as set forth in Section 10.19(b), accompanied by a
written confirmation of a Responsible Officer stating (on behalf of the Borrower
and not in its personal capacity) that the requested actions are permitted by
the Loan Documents.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their


102

--------------------------------------------------------------------------------





respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made or as otherwise required pursuant to its
Organizational Documents;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person or another Subsidiary;
(c)    the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of new shares of common stock or other Qualified Equity Interests of
the Borrower;
(d)    the Borrower or any of its Subsidiaries may purchase (i) Equity Interests
issued by any Loan Party or options with respect thereto held by directors,
officers or employees of the Borrower or any Subsidiary (or their estates or
authorized representatives) in connection with (A) the death, disability or
termination of employment of any such director, officer or employee or (B) any
benefit, incentive or equity compensation plans to provide funds for the payment
of any Tax or other amounts owing by such directors, officers or employees upon
vesting or exercise or settlement of the Equity Interests or options provided
under such plans; and (ii) Equity Interests issued by any Loan Party for future
issuance under any benefit, incentive or equity compensation plan; provided,
that (a) no Event of Default has occurred and is continuing at the time of such
purchase and (b) for both clauses (i) and (ii), the aggregate cash consideration
paid therefor in any twelve-month period after the Closing Date shall not exceed
$15,000,000 in the aggregate;
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and its Subsidiaries may make
Restricted Payments; provided that, the Total Leverage Ratio (calculated on a
Pro Forma Basis) shall be less than or equal to 3.00:1.00 immediately after
giving effect to such Restricted Payment;
(f)    the Borrower may make regularly scheduled payments of principal, interest
or fees on the ABL Facility, any unsecured Indebtedness for borrowed money and
any Junior Lien Indebtedness;
(g)    the prepayment, repayment, redemption, repurchase, defeasance or other
acquisition or retirement for value of unsecured Indebtedness for borrowed
money, any Subordinated Indebtedness or any Junior Lien Indebtedness (A) with
the net cash proceeds of, or in exchange for, Permitted Refinancing Indebtedness
or (B) in exchange for, or out of the proceeds of, a substantially concurrent
issue of new shares of common stock or other Qualified Equity Interests of
Contura;
(h)    the prepayment, repayment, redemption, repurchase, defeasance or other
acquisition or retirement for value of, to the extent constituting Indebtedness
for borrowed money,


103

--------------------------------------------------------------------------------





(i) unsecured Indebtedness incurred pursuant to Sections 7.03(t) and (u), (ii)
unsecured Indebtedness listed on Schedule 7.06(h), (iii) VEBA contributions for
non-union retirees in an amount not to exceed $7,000,000 in the aggregate for
all such Restricted Payments made pursuant to this Section 7.06(h)(ii) and (iv)
other unsecured Indebtedness for borrowed money in an amount not to exceed
$5,000,000 in the aggregate for all such Restricted Payments made pursuant to
this Section 7.06(h)(iii);
(i)    the Borrower may make payments in respect of any Subordinated
Indebtedness in accordance with the terms thereof and only to the extent
permitted by and subject to the subordination provisions contained therein;
(j)    cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible securities, repurchases of
Equity Interests deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such securities represent a portion of the
exercise price of such options, warrants or other convertible securities and
repurchases of Equity Interests in connection with the withholding of a portion
of the Equity Interests granted or awarded to a director or an employee to pay
for the Taxes payable by such director or employee upon such grant or award;
(k)    Contura may make Restricted Payments owed upon the exercise of warrants
issued by Contura;  
(l)    payments made pursuant to the Reclamation Funding Agreement;
(m)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may make Restricted
Payments in an aggregate amount for all such Restricted Payments under this
clause (m) not to exceed $15,000,000; and
(n)    notwithstanding the foregoing, if the Borrower declares a dividend or
distribution pursuant to any of the foregoing clauses (a) through (m), the
Borrower can pay any such dividend or distribution within 30 days after the date
of declaration thereof.

7.07    Accounting Changes; Change in Nature of Business; Foreign Operations.
Change the Borrower’s or any Subsidiary’s accounting and financial reporting
practices as in effect as of the Closing Date in any material respect, except
for any changes made in accordance with GAAP, without the prior written consent
of the Administrative Agent (at the direction of the Required Lenders) or engage
in any material line of business other than a Similar Business or hold a
material portion of its Property that would otherwise be required pursuant to
the Loan Documents to become subject to a fully perfected Lien in favor of the
Collateral Agent in a foreign jurisdiction.


104

--------------------------------------------------------------------------------






7.08    Transactions with Affiliates. Enter into, renew or extend any
transaction or arrangement, including, without limitation, any purchase, sale,
lease or exchange of property or assets or the rendering of any service, with
any Affiliate of the Borrower or any Subsidiary (a “Related Party Transaction”)
involving an aggregate consideration in excess of $10,000,000, unless the
Related Party Transaction is (a) not otherwise prohibited by any ABL Facility,
(b) [reserved] or (c) on fair and reasonable terms that are not materially less
favorable (as reasonably determined by the relevant Borrower) to the Borrower or
any of the relevant Subsidiaries than those that could be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate of
the Borrower; provided that (i) any Related Party Transaction or series of
Related Party Transactions with respect to clause (c) hereof with an aggregate
value in excess of $20,000,000 must first be approved by a majority of the board
of directors of Contura who are disinterested in the subject matter of the
transaction pursuant to a resolution by the board of directors of Contura and
(ii) with respect to any Related Party Transaction or series of Related Party
Transactions with respect to clause (c) hereof with an aggregate value in excess
of $35,000,000, the Borrower must deliver to the trustee an opinion from an
accounting, appraisal, or investment banking firm of national standing in the
applicable jurisdiction (x) stating that its terms are not materially less
favorable to the Borrower or any of the relevant Subsidiaries that would have
been obtained in a comparable transaction with an unrelated Person or (y) as to
the fairness to the Borrower or any of the relevant Subsidiaries of such Related
Party Transaction from a financial point of view. Notwithstanding the foregoing,
the restrictions contained in this Section 7.08 shall not apply to the following
transactions or arrangements:
(A)    transactions between or among the Borrower and any of its Loan Parties
(other than any Immaterial Subsidiaries) or between and among any Loan Parties
(other than any Immaterial Subsidiaries) or between and among any Immaterial
Subsidiaries;
(B)    the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of Contura, the Borrower or any of its
Subsidiaries or to any Plan, Plan administrator or Plan trustee;
(C)    loans and advances to directors, officers and employees to the extent
permitted by Section 7.02;
(D)    the arrangements with respect to the procurement of services of
directors, officers, independent contractors, consultants or employees in the
ordinary course of business and the payment of customary compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and reasonable reimbursement arrangements in connection
therewith;


105

--------------------------------------------------------------------------------





(E)    payments to directors and officers of the Borrower and its Subsidiaries
in respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organizational Documents or other corporate action
of the Borrower or its Subsidiaries, respectively, or pursuant to applicable
law;
(F)    intercompany Investments permitted pursuant to Section 7.02(l) and
intercompany Indebtedness and issuances of Disqualified Equity Interests, in
each case, permitted pursuant to Section 7.03(f);
(G)    Restricted Payments permitted by Section 7.06;
(H)    transactions arising under any contract, agreement, instrument or other
arrangement in effect on the Closing Date and set forth on Schedule 7.08, as
amended, modified or replaced form time to time so long as the amended, modified
or new arrangements, taken as a whole at the time such arrangements are entered
into, are not materially less favorable to the Borrower and its Subsidiaries
than those in effect on the Closing Date; and
(I)    any transactions with DTA, Marshall Land LLC and Mountaineer Capital, LP;
provided, that such transactions are on fair and reasonable terms that are not
materially less favorable (as reasonably determined by the Borrower) to the
Borrower or any of the relevant Subsidiaries than those that could be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate
of the Borrower.

7.09    Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.10    Burdensome Agreements. Enter into any Contractual Obligation that (x)
limits the ability of the Borrower or any Guarantor to create, incur, assume or
suffer to exist any Lien upon any of its property to secure the Obligations
hereunder or (y) limits the ability of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor; provided, however, that the foregoing clause
shall not apply to Contractual Obligations which:
(a)    solely in the case of clause (y) of this Section 7.10, exist on the date
hereof and (to the extent not otherwise permitted by this Section 7.10) are
listed on Schedule 7.10;


106

--------------------------------------------------------------------------------





(b)    are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such Contractual Obligations were not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower;
(c)    arise in connection with covenants in documents creating Liens permitted
by Section 7.01 prohibiting further Liens on the properties encumbered thereby;
(d)    arise in connection with any ABL Facility permitted by Section 7.03(h) or
any Subordinated Indebtedness permitted by Section 7.03;
(e)    arise in connection with any Disposition permitted by Section 7.05 solely
with respect to the assets that are the subject of such Disposition;
(f)    are customary provisions in Joint Venture agreements and other similar
agreements applicable solely to such Joint Venture or the Equity Interests
therein;
(g)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(h)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Subsidiary;
(i)    are customary limitations (including financial maintenance covenants)
existing under or by reason of leases entered into in the ordinary course of
business;
(j)    are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
(k)    are customary provisions restricting assignment of any agreements;
(l)    arise in connection with any Contractual Obligations that relate to the
Excluded Assets;
(m)    arise in connection with applicable law, rule, regulation, order,
approval, license, permit or similar restriction (whether or not existing on the
Closing Date) or are mandated by any Governmental Authority;
(n)    customary provisions in Hedging Obligations; or
(o)    are set forth in any agreement evidencing an amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the Contractual Obligations referred to in clauses (a) through
(n) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or


107

--------------------------------------------------------------------------------





refinancing is, in the good faith judgment of the Borrower, not materially less
favorable to the Loan Party with respect to such limitations than those
applicable pursuant to such Contractual Obligations prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

7.11    Fiscal Year. Change its fiscal year-end from December 31.

7.12    Sale and Lease-Backs. Become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any of its
Subsidiaries) and (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by the Borrower or
such Subsidiary to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease (any such sale or transfer or
property, a “Sale and Lease-Back Transaction”), except to the extent the
aggregate fair market value of all property sold by the Borrower or any such
Subsidiary in all Sale and Lease-Back Transactions is less than $30,000,000.

7.13    Amendments or Waivers to Certain Agreements. Agree to any amendment,
restatement, supplement or other modification to, or waiver of, (a) any of its
Organizational Documents or (b) any document governing Subordinated
Indebtedness, after the Closing Date, in each case, to the extent the same would
reasonably be expected to be materially adverse to any Secured Party (in the
good faith determination of the Borrower), without obtaining the prior written
consent of Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

7.14    No Further Negative Pledge. Enter into any agreement, instrument, deed
or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement, the ABL Credit Documents and the other
Loan Documents; (b) covenants in documents creating Liens permitted by Section
7.01 prohibiting further Liens on the properties encumbered thereby; and (c) any
prohibition or limitation that (i) exists pursuant to applicable Laws, (ii)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property pending the consummation of such sale;
provided that (1) such restrictions apply only to the property to be sold and
such sale is permitted hereunder, and (2) such sale is permitted hereunder,
(iii) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or one of its Subsidiaries, or (iv) is a restriction on
Liens otherwise permitted by the terms of Section 7.10 of this Agreement.


108

--------------------------------------------------------------------------------






7.15    Anti-Corruption; Sanctions; Anti-Money Laundering Laws
(a)    Directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person that is the subject of any Sanctions in violation in any material
respect of applicable Sanctions Laws, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Trading with the Enemy Act, as amended, or the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any other enabling legislation or executive order
relating thereto, or any other applicable Sanctions Laws, in each case in
material violation thereof, (iii) engage in any activity or transaction that is
otherwise in material violation of applicable Sanctions Laws, the PATRIOT Act or
the Anti-Corruption Laws, or (iv) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, in any material respect, the PATRIOT Act, any Sanctions
Laws or any Anti-Corruption Laws.
(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of Laws.

ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
within five (5) Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a), 6.01(b), 6.02(a),
6.03(a), 6.05, 6.11, 6.20 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) written notice from the
Administrative Agent to the Borrower or (ii) knowledge of a Responsible Officer
of the Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or


109

--------------------------------------------------------------------------------





therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(e)    Cross-Default. The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder) in each case having an aggregate principal
amount of more than the Threshold Amount, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee was created, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, or such Guarantee
to become due or payable, or (C) fails to observe or perform any agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, as a result of which default or other event, the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) shall have caused, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; or
(f)    Insolvency Proceedings, Etc. Subject to Section 8.03, any Loan Party or
any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any substantial part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any substantial
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. Subject to Section 8.03, (i) the
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or


110

--------------------------------------------------------------------------------





(h)    Judgments. There is entered against the Borrower or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent third
party insurance), and such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
(i)    ERISA. The occurrence of any of the following events that would
reasonably be expected to result in a Material Adverse Effect: (i) an ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or would reasonably be expected to result in an actual obligation to
pay money of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment under Section 4219 of ERISA with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or
(j)    Invalidity of Material Loan Documents. Any material Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or Payment In Full, ceases to be in full force and effect;
or any Loan Party contests the validity or enforceability of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or any Security Document ceases to create a valid Lien on a material
portion of the Collateral (other than as expressly permitted thereunder or
solely as a result of the acts or omissions of the Administrative Agent or
Collateral Agent (including failure to maintain possession of any stock
certificates, or other instruments delivered to it under any Security
Document)); or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Subordinated Indebtedness. Any Subordinated Indebtedness or any Junior
Lien Indebtedness permitted hereunder or the guarantees thereof or, in the case
of Junior Lien Indebtedness, the Liens securing such Junior Lien Indebtedness,
shall cease, for any reason, to be validly subordinated to the Obligations of
the Loan Parties hereunder, as provided in any Intercreditor Agreement or the
indenture governing such Subordinated Indebtedness or Junior Lien Indebtedness,
or any Loan Party, any Affiliate of any Loan Party, the trustee in respect of
Subordinated Indebtedness or Junior Lien Indebtedness or the holders of at least
25% in aggregate principal amount of Subordinated Indebtedness or Junior Lien
Indebtedness shall so assert.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the direction of (subject to
Article IX), or may, with the consent of, the Required Lenders, take any or all
of the following actions:


111

--------------------------------------------------------------------------------





(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of (i) an actual or deemed entry of
an order for relief with respect to the Borrower under Debtor Relief Laws of the
United States or any other Event of Default under Section 8.01(f). (g) or (k)
hereof or (ii) an Event of Default under Section 8.01(b) relating to Section
7.04, the obligation of each Lender to make Loans shall automatically terminate
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent or any Lender.

8.03    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Borrower most recently ended, have assets with a value in excess of 5% of the
Tangible Assets or 5% of consolidated total revenues, in each case, of the
Borrower and the Subsidiaries as of such date; provided that if it is necessary
to exclude more than one Subsidiary from clause (f) or (g) of Section 8.01
pursuant to this Section 8.03 in order to avoid an Event of Default thereunder,
all excluded Subsidiaries shall be considered to be a single consolidated
Subsidiary for purposes of determining whether the condition specified above is
satisfied.

8.04    Application of Funds. Subject to any Intercreditor Agreement, after the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Secured Obligations (including proceeds of Collateral) shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Agents in their capacity as such;


112

--------------------------------------------------------------------------------





Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS



9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Cantor Fitzgerald Securities to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
irrevocably authorizes the Administrative Agent and the Collateral Agent to take
such actions on its behalf and to exercise such powers, rights and remedies as
are delegated or granted to the Administrative Agent and/or the Collateral Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except with respect to Sections 9.06, 9.10 and
9.12, the provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and no Borrower, nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. In performing its functions and duties hereunder, each of the
Administrative Agent and the Collateral Agent shall act solely as an agent of
the Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries.

9.02    Rights as a Lender. The agency hereby created shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations
upon, either the Administrative Agent or the Collateral Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
the Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative


113

--------------------------------------------------------------------------------





Agent and/or Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent and/or the Collateral Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent or the Collateral Agent hereunder, and may
accept fees and other considerations from the Borrower for service in connection
herewith and otherwise without any duty to account therefor to the Lenders.

9.03    Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Administrative Agent nor the Collateral Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), including
instructions by e-mail from the Required Lenders or counsel to the Required
Lenders, in each case, accompanied by indemnity or security satisfactory to such
Agent, provided that neither the Administrative Agent nor the Collateral Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that, in its opinion or the opinion of
its counsel, may violate the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or the Collateral Agent or any of their Affiliates in any capacity; and
(d)    shall be responsible or have any liability for or in connection with, or
have any duty to ascertain, inquire into, monitor, maintain, update or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the


114

--------------------------------------------------------------------------------





foregoing, neither the Administrative Agent nor the Collateral Agent shall (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
Notwithstanding anything herein to the contrary or in any of the other Loan
Documents, in each instance where the Loan Documents confer discretionary rights
or powers upon the Agents which may be exercised or refrained from being
exercised herein or in any of the Agents, the Agents shall not be required to
take any action in the absence of direction from the Required Lenders
(accompanied by indemnity, if requested by the Administrative Agent), and shall
have the absolute right, in its sole discretion, to consult with, or seek the
affirmative or negative vote from the Required Lenders or, if otherwise
applicable, the Lenders, and it may do so pursuant to a negative notice,
negative consent or otherwise.
Neither the Administrative Agent, the Collateral Agent nor any of their
respective officers, partners, directors, employees or agents shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent and/or the Collateral Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. Each of the Administrative Agent
and the Collateral Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default is given to the
Administrative Agent and/or the Collateral Agent by the Borrower or a Lender.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any recital, statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document or made in any written or oral statements made in connection
with the Loan Documents and the transactions contemplated thereby, (ii) the
contents of any financial or other statements, instruments, certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, whether made by the Administrative Agent or the Collateral Agent to
the Lenders or by or on behalf of any Loan Party to the Administrative Agent,
the Collateral Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby, (iii) the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, (iv) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the use
of proceeds of the Loans or the occurrence or possible occurrence of any Default
or Event of Default or to make any disclosures with respect to the foregoing,
(v) the execution, validity, enforceability, effectiveness, genuineness,
collectability or sufficiency of this Agreement,


115

--------------------------------------------------------------------------------





any other Loan Document or any other agreement, instrument or document or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent and/or the Collateral Agent. Anything contained herein to
the contrary notwithstanding, neither the Administrative Agent nor the
Collateral Agent shall have any liability arising from confirmation of the
amount of outstanding Loans or the component amounts thereof.
In no event shall the Agents be responsible or liable for any failure or delay
in the performance of their obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, future changes in applicable law
or regulation, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Agents shall use commercially reasonable efforts consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

9.04    Reliance by Administrative Agent and the Collateral Agent. Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each of the Administrative Agent and
the Collateral Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent or the Collateral Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely on and may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub agents appointed by the Administrative Agent or the Collateral Agent.
Each of the Administrative Agent and the Collateral Agent and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory,


116

--------------------------------------------------------------------------------





indemnification and other provisions of this Article IX and Section 10.04 shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent or the Collateral Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Article IX shall apply to
any such sub agent and to the Related Parties of any such sub agent, and shall
apply to their respective activities as sub agent as if such sub agent and
Related Parties were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub agent appointed by the Administrative Agent
and/or the Collateral Agent, (i) such sub agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub agent, and (iii) such sub
agent shall only have obligations to Administrative Agent or Collateral Agent
and not to any Loan Party, Lender or any other Person, and no Loan Party, Lender
or any other Person shall have any rights, directly or indirectly, as a third
party beneficiary or otherwise, against such sub agent.

9.06    Resignation of Administrative Agent or Collateral Agent. Each of the
Administrative Agent and the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the approval of the
Borrower unless an Event of Default under Section 8.01(f) or (g) has occurred or
is continuing (such approval not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, an
Affiliate of any such bank with an office in the United States, or other
institution regularly providing administrative agency services. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Administrative Agent or Collateral Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and


117

--------------------------------------------------------------------------------





determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). Upon the acceptance of a successor’s appointment as such Agent,
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as such Agent.

9.07    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders.
(a)    Each Lender represents and warrants that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
(b)    No Agent shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such analysis on behalf
of the Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender, by delivering its signature
page to this Agreement or an


118

--------------------------------------------------------------------------------





Assignment and Assumption and funding its Term Loan on the Closing Date, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be approved by each Agent,
Required Lenders or Lenders, as applicable on the Closing Date.
(c)    Each Lender acknowledges that Borrower and certain Affiliates of the Loan
Parties are Eligible Assignees hereunder and may purchase Term Loans hereunder
from Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee.”

9.08    No Other Duties, Etc. Except as expressly set forth herein, neither the
Administrative Agent or Collateral Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent hereunder. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Loan Documents. Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No Agent
shall have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender or any other Person; and nothing herein or
any of the other Loan Documents, expressed or implied, is intended to or shall
be so construed as to impose upon any Agent any obligations in respect hereof or
any of the other Loan Documents except as expressly set forth herein or therein.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders


119

--------------------------------------------------------------------------------





and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.06 and
10.04) allowed in such judicial proceeding; and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10    Guaranty and Collateral Matters.
(a)    Each Secured Party hereby authorizes the Administrative Agent or
Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Guaranty, the Collateral and the Security Documents, as applicable.
Subject to Section 10.01, without further written consent or authorization from
any Secured Party, the Administrative Agent or Collateral Agent, as applicable,
may execute any documents or instruments necessary to (i) in connection with a
sale or disposition of assets permitted by this Agreement, release any Liens
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 10.01) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to Section
10.19 or with


120

--------------------------------------------------------------------------------





respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.01) have otherwise consented.
(b)    Subject to Section 2.10 of the Guaranty, the Lenders irrevocably
authorize the Administrative Agent or Collateral Agent, as applicable, to
release any Guarantor from its obligations under the Guaranty in accordance with
the terms of Section 10.19. Upon request by the Administrative Agent or
Collateral Agent, as applicable, at any time, the Required Lenders will confirm
in writing the Administrative Agent’s or Collateral Agent’s authority to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.
(c)    The Lenders irrevocably authorize the Collateral Agent, at its option and
in its discretion, to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document in accordance with the terms of Section
10.19. Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release its interest in particular types or items of property in
accordance with this Section 9.10. In connection with any release contemplated
pursuant to this Section 9.10, the Administrative Agent and/or the Collateral
Agent shall be entitled to a certificate of a Responsible Officer of the
Borrower stating that such release is authorized and permitted pursuant to the
Loan Documents, upon which the Administrative Agent and the Collateral Agent may
conclusively rely.
(d)    Neither Administrative Agent nor Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of any Agent’s Lien thereon, or any
certificate prepared by the Borrower or any Guarantor in connection therewith,
nor shall Administrative Agent or the Collateral Agent be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.
(e)    Each party to this Agreement acknowledges and agrees that the Agents
shall have no obligation to file financing statements, amendments to financing
statements, or continuation statements, or to perfect or maintain the perfection
of any Agent’s Lien on the Collateral, other than, in each case, as instructed
by the Required Lenders or counsel to the Required Lenders, together with the
form of such financing statement to be filed.

9.11    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Without limiting the provisions of Section 3.01, each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender


121

--------------------------------------------------------------------------------





(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 9.11. The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
all other obligations.

9.12    Intercreditor Agreements, Collateral Matters and Specified Amendments.
(a)    Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 10.06) hereby authorizes and directs the Administrative Agent and the
Collateral Agent to enter into the Amendment to ABL Intrecreditor Agreement and
any Intercreditor Agreement, as applicable, on behalf of such Lender needed to
effectuate the transactions permitted by this Agreement and agrees that the
Administrative Agent and the Collateral Agent may take such actions on its
behalf as is contemplated by the terms of such applicable Intercreditor
Agreement. Without limiting the provisions of Sections 9.03 and 10.04, each
Lender hereby consents to (i) Cantor Fitzgerald Securities and any successor
serving in the capacity of Administrative Agent and agrees not to assert any
claim (including as a result of any conflict of interest) against Cantor
Fitzgerald Securities, or any such successor, arising from the role of the
Administrative Agent or other agent under the Security Documents or any such
Intercreditor Agreement so long as it is either acting in accordance with the
terms of such documents or otherwise has not engaged in bad faith, gross
negligence or willful misconduct and (ii) Cantor Fitzgerald Securities or any
such successor, arising from its role as the Collateral Agent under the Security
Documents or any such Intercreditor Agreement so long as it is either acting in
accordance with the terms of such documents or otherwise has not engaged in bad
faith, gross negligence or willful misconduct. In addition, Cantor Fitzgerald
Securities or any such successors, shall be authorized, without the consent of
any Lender, to execute or to enter into amendments of, and amendments and
restatements of, the Security Documents, any such Intercreditor Agreement and
any additional and replacement intercreditor agreements, in each case, in order
to effect the subordination of and


122

--------------------------------------------------------------------------------





to provide for certain additional rights, obligations and limitations in respect
of, any Liens required by the terms of this Agreement to be Liens junior to, or
pari passu with, the Secured Obligations, that are incurred as permitted by this
Agreement, and to establish certain relative rights as between the holders of
the Secured Obligations and the holders of the Indebtedness secured by such
Liens junior or pari passu with the Secured Obligations, including as
contemplated by Section 6.16(f) and Section 7.01.
(b)    The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into any amendment contemplated by Sections 2.11(f)
and 6.16(f).
(c)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent and the Collateral Agent shall be entitled to refrain
entering into any Intercreditor Agreement, or to execute or to enter into
amendments of, and amendments and restatements of, the Security Documents, any
such Intercreditor Agreement and any additional and replacement intercreditor
agreements, unless it has received the consent of the Required Lenders.

9.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter


123

--------------------------------------------------------------------------------





into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with


124

--------------------------------------------------------------------------------





respect to the Loans, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.
(c)    The Administrative Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X.
MISCELLANEOUS



10.01    Amendments, Etc. Except as set forth in Sections 2.11, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower, or any other Loan Party therefrom,
shall be effective unless in writing signed by (1) the Required Lenders and the
Borrower, or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent (except, in each case, as set forth in clauses (2) and
(3) below), (2) the Required Facility Lenders and the Borrower and acknowledged
by the Administrative Agent in the case of clause (h) below and (3) the parties
to the Fee Letters in the case of the proviso after clause (h) below, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) (it being understood that the waiver of, or amendment to the terms
of, any mandatory prepayment shall


125

--------------------------------------------------------------------------------





not constitute such a postponement) or any mandatory reduction of the Aggregate
Commitments hereunder without the written consent of each Lender directly
affected thereby;
(c)    waive, reduce or postpone the principal of, or the stated rate of
interest specified herein on, any Loan, or (subject to clause (z) of the second
proviso to this Section 10.01) any fees or premiums or other amounts payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that, without limiting the effect of clauses (h) and (i)
below or the proviso directly below, only the consent of the Required Lenders
shall be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder or (iii) to waive, reduce or postpone any
scheduled prepayment;
(d)    change any provision of this Agreement in a manner that would alter the
pro rata sharing of payments required hereby without the written consent of each
Lender adversely affected thereby;
(e)    change any provision of this Section 10.01 or the definitions of
“Required Lenders” or “Applicable Percentage” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender under the
applicable Facility affected thereby; provided, with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Applicable Percentage” on substantially
the same basis as the Commitments and the Term Loans are included on the Closing
Date;
(f)    other than as permitted by Section 9.10 and Section 10.19, release (i)
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents and except in connection with a “credit bid”
undertaken by the Administrative Agent or Collateral Agent at the direction of
the Required Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or other sale or disposition of assets in
connection with an enforcement action with respect to the Collateral permitted
pursuant to the Loan Documents (in which case only the consent of the Required
Lenders will be needed for such release) or (ii) all or substantially all of the
collateral covered by the Security Documents, in each of cases (i) and (ii),
without the written consent of each Lender;
(g)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Documents without the written consent of
each Lender adversely affected thereby; or


126

--------------------------------------------------------------------------------





(h)    amend, waive or otherwise modify any term or provision of a particular
Facility in each case with only the consent of the Required Facility Lenders
under such Facility, so long as such amendment, waiver or modification does not
directly affect the Lenders under any other Facility;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (f), (g) and
(h);
and, provided further, that (x) [reserved]; (y) no amendment, waiver or consent
shall, unless in writing and signed by the applicable Agent in addition to the
Lenders required above, affect the rights or duties of the applicable Agent
under this Agreement or any other Loan Document; and (z) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties to the applicable Fee Letter. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Lender may not be increased or extended and (ii) the
principal of any Loan owed to such Lender may not be reduced without the consent
of such Lender.
Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend (and may authorize the Collateral Agent to amend) this Agreement and the
other Loan Documents without the consent of any Lender (a) to cure any
ambiguity, omission, mistake, error, defect or inconsistency (as reasonably
determined by the Borrower), so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
(b) to add a Guarantor with respect to the Loans or collateral to secure the
Loans or (c) to make administrative changes that do not adversely affect the
rights of any Lender (including as contemplated by Section 2.11(d)(iv)). The
Administrative Agent shall enter into any amendment pursuant to the foregoing
sentence upon receipt of certificate of a Responsible Officer of the Borrower
stating that the execution and delivery of such amendment is authorized and
permitted by this Agreement and that all applicable conditions have been met (as
determined in good faith by the Borrower). In addition, the Administrative
Agent, without the consent of any Lender, shall be permitted to enter into (and
direct the Collateral Agent, as applicable, to enter into) any amendments,
waivers, modifications or supplements to any Intercreditor Agreement, if the
Administrative Agent would have been permitted hereunder to enter into a new
Intercreditor Agreement which contained the terms set forth in such amendment,
waiver, modification or supplement, at the time when such amendment, waiver,
modification or supplement is entered into.


127

--------------------------------------------------------------------------------





The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.
Any such waiver and any such amendment or modification pursuant to this Section
10.01 shall be binding upon the Borrower, the Lenders, the Administrative Agent
and all future holders of the Loans. In the case of any waiver, the Borrower,
the Lenders and the Administrative Agent shall be restored to their former
positions and rights hereunder and under the other Loan Documents, and any
Default or Event of Default that is waived pursuant to this Section 10.01 shall
be deemed to be cured and not continuing during the period of such waiver.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telecopier (except for
any notices sent to the Administrative Agent) as follows or sent by electronic
communication as provided in subsection (b) below, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified on Schedule 10.02 or in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not received during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). Notwithstanding the foregoing, (a) no notice to the
Administrative Agent shall be effective until received by the Administrative
Agent and (b) any such notice or other communication shall at the request of the
Administrative Agent be provided to any sub agent appointed pursuant to Section
9.05 as designated by the Administrative Agent from time to time.


128

--------------------------------------------------------------------------------





(b)    Electronic Communications. Notices and other communications to the
Administrative Agent or the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to the Administrative Agent or the Borrower
hereunder by electronic communications pursuant to procedures approved by the
Administrative Agent or the Borrower, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses have resulted from
the gross negligence, bad faith or willful misconduct of such Agent Party, as
determined by a final non-appealable judgment of a


129

--------------------------------------------------------------------------------





court of competent jurisdiction; provided, however, that in no event shall the
Borrower or any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages); provided that such waiver
shall not limit any Loan Party’s reimbursement or indemnification obligations
under Sections 10.04(a) or 10.04(b), respectively. Each Loan Party, each Lender,
and the Administrative Agent agrees that the Administrative Agent may, but shall
not be obligated to, store any electronic communication on the Platform in
accordance with the Administrative Agent’s customary document retention
procedures and policies.
(d)    Defaults. Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
(e)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, electronic mail address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower, even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.
(g)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information. In the event that any Public Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) no Borrower nor the
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Loan Documents.


130

--------------------------------------------------------------------------------






10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall impair such right, remedy, power or privilege or be construed to be a
waiver of any default or acquiescence therein; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket legal and other expenses incurred by (1) the Agents and
their respective Affiliates and the Collateral Agent (limited, in the case of
legal fees and expenses, to the reasonable and documented out-of-pocket fees,
charges and disbursements of a single counsel for the Agents taken as a whole
and a single local counsel for the Agents taken as a whole in each relevant
jurisdiction) and (2) the Lenders and their respective Affiliates (limited, in
the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees, charges and disbursements of a single counsel for the
Lenders, taken as a whole, and a single local counsel for the Lenders, taken as
a whole, in each relevant jurisdiction) in connection with the negotiations,
preparation, execution, delivery, administration and enforcement of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) within 10 days of
a written demand therefor, all reasonable and documented out-of-pocket legal and
other expenses (including the cost of any investigation or preparation) incurred
by any Agent or any Lender or Collateral Agent (including the reasonable fees,
charges and disbursements of any counsel for any Agent or any Lender), limited
to one firm of counsel for all Lenders and each Related Party of each Lender,
taken as a whole, and one firm counsel for the Agents and each Related Party of
the Agents, taken as a whole, and if necessary, by a single firm of local
counsel in each appropriate jurisdiction for all Lenders and each Related Party
of each Lender, taken as a whole, and if necessary, by a single firm of local
counsel in each appropriate jurisdiction for the Agents and each Related Party
of the Agents taken as a whole (and, in the case of an actual or perceived
conflict of interest where the indemnified party affected by such conflict
notifies the Borrower of the existence of such conflict, of another firm of
counsel for such affected Indemnitees and local counsel for the conflicted
party), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its


131

--------------------------------------------------------------------------------





rights under this Section 10.04, or (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred (i) in connection with post-closing actions listed on Schedule 6.20 and
(ii) during any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities (including any Environmental Liability) and
related reasonable and documented out-of-pocket fees and expenses (including the
reasonable, documented, invoiced out-of-pocket fees, charges and disbursements
of any counsel for any Indemnitee) (limited to one firm of counsel for all of
the Lenders’ Indemnitees, taken as a whole and a separate firm of counsel for
all of the Agents’ Indemnitees, taken as a whole, and if necessary, by a single
firm of local counsel in each appropriate jurisdiction for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the indemnified party affected by such conflict notifies the
Borrower of the existence of such conflict, of another firm of counsel for such
affected Indemnitees and local counsel for the conflicted party)), incurred by
any Indemnitee or asserted against any Indemnitee (whether or not such
investigation, litigation, claim or proceeding is brought by the Borrower, the
Borrower’s equity holders, affiliates or creditors, any other third party or an
Indemnitee and whether or not any such Indemnitee is otherwise a party thereto)
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of any Agent (and any sub-agent thereof) and its Related Parties
only, the administration and enforcement of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom
and (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are found in a final, non-appealable judgment by a court of competent
jurisdiction to (x) have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee (or any of such Indemnitee’s assignees,
affiliates, management companies and managed funds or any of its or their
respective shareholders, partners, officers, directors, employees, agents,
advisors, other representatives, controlling persons or members of any of the
foregoing) as determined by a court of competent jurisdiction in a final,
non-appealable judgment, (y) result from a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document or (z) have


132

--------------------------------------------------------------------------------





arisen out of or in connection with any claim, litigation, loss or proceeding
not involving an act or omission of the Borrower or any other Loan Party and
that is brought by an Indemnitee against another Indemnitee (other than any
claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent, collateral agent or arranger or any similar role under
this Agreement or any claims arising out of any act or omission of the Borrower
or any other Loan Party). The Borrower also agrees that no Indemnitee shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
the Borrower for or in connection with this Agreement or the other Loan
Documents, any transactions contemplated hereby or thereby or such Indemnitees’
role or services in connection herewith or therewith, except to the extent that
any liability for losses, claims, demands, damages, liabilities or expenses
incurred by the Borrower (i) resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (ii) resulted from a material breach by
such Indemnitee (or any of such Indemnitee’s controlled affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons
or members of any of the foregoing) of the terms of this Agreement or the other
Loan Documents (in the case of clauses (i) and (ii), as determined by a court of
competent jurisdiction in a final, non-appealable judgment). This Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to any Agent (or any sub-agent thereof) or
any Related Party of any of the foregoing or, to the extent that any Agent,
acting in its capacity as such and pursuant to or as a result of the direction
of the Required Lenders, commits a material breach of its obligations hereunder
or any other Loan Document, each Lender severally agrees to pay to such Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent), or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against the Borrower and their Affiliates or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not limit
any Loan Party’s reimbursement or indemnification obligations under Sections
10.04(a) or 10.04(b), respectively. No Indemnitee


133

--------------------------------------------------------------------------------





referred to in subsection (b) above or the Borrower and their Affiliates shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence, bad
faith or willful misconduct of such Indemnitee.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation or removal of any Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. The reimbursement, indemnity and
contribution obligations of the Borrower under this Section 10.04 will be in
addition to any liability which the Borrower may otherwise have, will extend
upon the same terms and conditions to any affiliate of any Indemnitee and the
partners, members, directors, agents, employees, and controlling persons (if
any), as the case may be, of any Indemnitee and any such affiliate, and will be
binding upon and inure to the benefit of any successors and assigns of the
Borrower, any Indemnitee, any such affiliate, and any such Person.

10.05    Marshalling; Payments Set Aside. Neither any Agent nor any Lender or
Collateral Agent shall be under any obligation to marshal any assets in favor of
any Loan Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any payment by or on behalf of the Borrower is
made to the Agents, or any Lender, or the Agents, any Lender or the Collateral
Agent enforces any security interests or exercises its right of setoff, and such
payment or the proceeds of such enforcement or setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agents or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive Payment in Full and the
termination of this Agreement.


134

--------------------------------------------------------------------------------






10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder,
except through a transaction permitted hereunder, without the prior written
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section 10.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 10.06 or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section 10.06, provided that the Borrower shall be deemed to have consented to
such assignment if the Borrower has not otherwise rejected in writing such
assignment within ten (10) Business Days of the date on which such assignment is
requested. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time sell, assign or
transfer to one or more Eligible Assignees, upon the giving of notice to the
Borrower and the Administrative Agent, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it or other Obligations); provided that:
(i)    except (a) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it, which
such amount is less than the applicable minimum transfer amount set forth below,
or (b) in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, that the
Borrower shall be deemed to have consented to an assignment unless it shall have
objected thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; provided however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group


135

--------------------------------------------------------------------------------





to a single Eligible Assignee (or to an Eligible Assignee and members of its
Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment) and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and such forms, certificate or other evidence, if
any, as the assignee under such Assignment and Assumption may be required to
deliver pursuant to Section 3.01; and
(iv)    pro rata assignments shall not be required and each assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and related Commitments.
Subject to acceptance and recording thereof in the Register by the
Administrative Agent pursuant to subsection (c) of this Section 10.06, from and
after the closing date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein, including the requirements
of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the closing date of such assignment. Upon
request, the Borrower (at their expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section
10.06.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
Assignment and Assumption shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate


136

--------------------------------------------------------------------------------





(which may be outright payment, purchases by the assignee of participations, or
other compensating actions, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Applicable Percentage of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of such Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide). The Register shall
be available for inspection by the Borrower, the Lenders and the counsel thereof
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any other Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to


137

--------------------------------------------------------------------------------





it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b), (c), (f), (g) and (h) of
the first proviso to Section 10.01 that affects such Participant (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof). Subject to subsection (e) of this Section 10.06,
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, 3.04 and 3.05 (subject in each case to the requirements and
limitations therein) to the same extent as if it were a Lender and had acquired
its interest by assignment, provided, that in the case of Section 3.01, such
Participant shall have complied with the requirements of such section (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender). Notwithstanding the foregoing, such
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 with respect to any participation than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; such Participant agrees to be subject
to Section 2.10 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest on) of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that the relevant parties, acting reasonably and in good faith, determine that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered


138

--------------------------------------------------------------------------------





form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
and each Loan Party shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 3.01 unless the
Borrower are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto; provided further, that in no event
shall the applicable Federal Reserve Bank, pledgee or trustee, be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

10.07    Treatment of Certain Information; Confidentiality. Each of the Agents
and the Lenders agrees that it will treat as confidential all information
provided to it hereunder or under any other Loan Document by or on behalf of the
Borrower or any of its Subsidiaries or Affiliates, except to the extent such
information (a) is publicly available or becomes publicly available other than
by reason of disclosure by the Agents or the Lenders, any of their respective
affiliates or representatives in violation of this Agreement or the other Loan
Documents, (b) was received by the Agents and the Lenders from a source (other
than the Borrower or any of their affiliates, advisors, members, directors,
employees, agents or other representatives) not


139

--------------------------------------------------------------------------------





known by the Agents and the Lenders to be prohibited from disclosing such
information to such Person by a legal, contractual or fiduciary obligation to
the Borrower and (c) to the extent that such information was already in the
Agents’ and the Lenders’ possession from a source other than the Borrower or any
of its affiliates, advisors, members, directors, employees, agents or other
representatives or is independently developed by such Person without the use of
or reference to any such confidential information; provided, however, that
nothing herein will prevent the Agents and the Lenders from disclosing any such
information (including information regarding Disqualified Institutions) (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable Law
or compulsory legal process (in which case such Person agrees to inform the
Borrower promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority or any self-regulatory authority
having jurisdiction over such Person or any of its affiliates, (c) to such
Person’s affiliates and their respective officers, directors, partners, members,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information and on a confidential basis and who have been
advised of their obligation to keep information of this type confidential or are
bound by an agreement to keep information of this type confidential (with such
Agent or Lender being responsible for such person’s compliance with this Section
10.07), (d) to potential and prospective financing sources that are financial
institutions, Lenders, assignees and participants (in each case other than
Disqualified Institutions), in each case, subject to such recipient’s agreement
(which agreement may be in writing or by “click through” agreement or other
affirmative action on the part of the recipient to access such information and
acknowledge its confidentiality obligations in respect thereof pursuant to
customary syndication practice) to keep such information confidential on
substantially the terms set forth in this Section 10.07, (e) to ratings agencies
who have agreed to keep such information confidential on terms no less
restrictive than this Section 10.07 in any material respect or otherwise on
terms acceptable to the Borrower in connection with obtaining ratings of the
Term Loans, (f) for purposes of establishing a “due diligence” defense, (g) on a
confidential basis, to (i) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans and (ii) market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent or the Collateral
Agent in connection with the administration, settlement and management of this
Agreement and the Loan Documents or (h) disclosures in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the
Administrative Agent, in consultation with the Borrower, may place the customary
“tombstone” advertisement in publications of its choice at its expense;
provided, that, no “tombstone” advertisement may be used or submitted for
publication without the prior written consent of the Borrower and, thereafter,
the Administrative Agent may, from time to time, publish such information until
such


140

--------------------------------------------------------------------------------





time that the Borrower shall have requested in writing that the Administrative
Agent cease any such further publication.
Each of the Agents and the Lenders acknowledges that (a) the information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Laws, including Federal and
state securities laws.

10.08    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default or at maturity each Lender is hereby
authorized by each Loan Party at any time or from time to time subject to the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Loan Party or to any other Person
(other than the Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, including all claims of
any nature or description arising out of or connected hereto, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II and although such
obligations and liabilities, or any of them, may be contingent or unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Sections 2.13 and 8.04 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not


141

--------------------------------------------------------------------------------





exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrower shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof; provided
that the provisions contained in each of the Fee Letters, which by their terms
survive the execution and effectiveness of this Agreement and the other Loan
Documents shall survive and not be superseded by this Agreement and the other
Loan Documents. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and the funding of any Borrowing. Such representations, warranties and
agreements have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the


142

--------------------------------------------------------------------------------





Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied. Notwithstanding anything herein or implied by law to the
contrary, the agreements of each Loan Party set forth in Sections 3.01, 3.04,
3.05, 10.04(a), 10.04(b) and 10.08 and the agreements of Lenders set forth in
Sections 2.10, 9.03 and 10.04(c) shall survive the payment of the Loans and the
termination hereof.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents or any obligation hereunder or under any other Loan Document is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions or obligations of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions or obligations with valid provisions or
obligations the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions or obligations. The invalidity
of a provision or obligation in a particular jurisdiction shall not invalidate
or render unenforceable such provision or obligation in any other jurisdiction.

10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) the Borrower are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender is at such time a Defaulting
Lender or has given notice pursuant to Section 3.02 or (d) any Lender becomes a
“Nonconsenting Lender” (hereinafter defined), then the Borrower may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to (and such Lender shall) assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interest, rights and
obligations under this Agreement and the related Loan Documents to an assignee
selected by the Borrower that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b) (provided however, that the Administrative Agent may in its
sole discretion elect to waive such processing and recordation fee in the case
of any assignment);
(b)    the Administrative Agent shall have received an Administrative
Questionnaire and any tax documentation required pursuant to Section 3.01 from
such assignee (unless such assignee is already a Lender);
(c)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from


143

--------------------------------------------------------------------------------





the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(d)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(e)    such assignment does not conflict with applicable Laws, and
(f)    neither the Administrative Agent nor any Lender shall be obligated to be
or to find the assignee.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any such Lender, who does not agree to such
consent, waiver or amendment and whose consent would otherwise be required for
such departure, waiver or amendment, shall be deemed a “Nonconsenting Lender.”
Any such replacement shall not be deemed a waiver of any rights that the
Borrower shall have against the replaced Lender.
Each Lender agrees that if the Borrower exercises its option hereunder to cause
an assignment by such Lender as a Nonconsenting Lender or otherwise pursuant to
this Section 10.13, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06. In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one (1) Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.06 on behalf of a Nonconsenting Lender or Lender replaced
pursuant to this Section 10.13, and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-


144

--------------------------------------------------------------------------------





JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT
IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE AGENTS, COLLATERAL AGENT AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF


145

--------------------------------------------------------------------------------





DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.16    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and/or the Beneficial Ownership Regulation and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the PATRIOT Act and the Beneficial Ownership Regulation.

10.17    Time of the Essence. Time is of the essence of the Loan Documents.

10.18    No Advisory or Fiduciary Responsibility. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Agent, or Lender, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
services regarding this Agreement provided by the Agents and the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Borrower and their Affiliates, on the one hand, and the Agents, on
the other hand, (B) the Borrower has consulted its own legal, accounting,


146

--------------------------------------------------------------------------------





regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party, its management, stockholders, creditors or any of its
affiliates or any other Person with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (B) neither any of
the Agents nor any Lender has any obligation to the Borrower or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
conflict with those of the Borrower and their respective Affiliates, and the
Agents have no obligation to disclose any of such interests to the Borrower or
their respective Affiliates. Each Loan Party agrees that it will not claim that
any Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Agents with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.19    Release of Liens and Release from Guaranty.
(a)    Subject to the terms of the Intercreditor Agreements, the Lenders hereby
authorize and direct the Collateral Agent to release any Lien granted to or held
by the Collateral Agent upon any Collateral (A) after Payment in Full, (B) upon
any sale or other transfer by any Loan Party of any Collateral that is permitted
under this Agreement (other than a sale or other transfer to a Loan Party) or
upon effectiveness of any written direction by the consent to the release of the
security interest created under any Security Document in any Collateral pursuant
to Section 10.01, (C) [reserved], (D) upon the approval, authorization or
ratification in writing by the Required Lenders (or such other percentage of the
Lenders whose consent is required by Section 10.01) with respect to the release
of such Collateral and (E) upon a Guarantor no longer being a Guarantor by
virtue of the definition thereof or a transaction permitted hereunder, with
respect to the Collateral owned by such Guarantor. After either (v) Payment in
Full, (w) upon any sale or other transfer of a Loan Party that is permitted
under this Agreement (other than a sale or other transfer to a Loan Party), (x)
[reserved], (y) upon the approval, authorization or ratification in writing by
the Required Lenders (or such other percentage of the Lenders whose consent is
required by Section 10.01) with respect to the release of any Guarantor under
the terms of the Guaranty or (z) upon a Guarantor


147

--------------------------------------------------------------------------------





no longer being a Guarantor by virtue of the definition thereof or a transaction
permitted hereunder, each applicable Guarantor (or, in the case of clause (w)
above, the applicable Guarantor so sold or transferred) shall automatically be
released from the Guaranty, all without delivery of any instrument or
performance of any act by any Person; provided that any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, in connection with any termination or release pursuant to this
Section 10.19, the Administrative Agent and/or Collateral Agent shall be, and
are hereby irrevocably authorized by each Lender (without requirement of notice
to or consent of any Lender) to execute and deliver, and shall promptly execute
and deliver to the applicable Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including (1) UCC termination statements and (2) in the
case of a release of Mortgages, a partial release) and return to the Borrower,
the possessory Collateral that is in the possession of the Collateral Agent and
is the subject of such release.
(c)    Any execution and delivery of documents, or the taking of any other
action, by the Administrative Agent and/or Collateral Agent pursuant to this
Section 10.19 shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent.
(d)    In connection with any release contemplated pursuant to this Section
10.19, the Administrative Agent and/or the Collateral Agent shall be entitled to
a written confirmation of a Responsible Officer of the Borrower (on behalf of
the Borrower and not in its personal capacity) stating that such release is
authorized and permitted pursuant to the Loan Documents, upon which the
Administrative Agent and the Collateral Agent may conclusively rely.

10.20    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.21    Independent Nature of Lenders’ Rights. Nothing contained herein or in
any other Loan Document, and no action taken by Lenders pursuant hereto or
thereto, shall be


148

--------------------------------------------------------------------------------





deemed to constitute Lenders as a partnership, an association, a Joint Venture
or any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.23    Original Issue Discount. THE TERM LOANS MAY BE TREATED AS ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE
PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF
THE LOANS MAY BE OBTAINED BY WRITING TO THE DESIGNATED BORROWER AT ITS ADDRESS
SPECIFIED HEREIN.
[Remainder of page intentionally left blank]


149

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Credit Agreement to
be duly executed and delivered as of the date first above written.


BORROWER:

CONTURA ENERGY, INC.

By:
/s/ C. Andrew Eidson

Name: C. Andrew Eidson
Title: Interim Co-Chief Executive Officer,
Chief Financial Officer and Treasurer


[Signature Page to Contura Credit Agreement]



--------------------------------------------------------------------------------










ADMINISTRATIVE AGENT, COLLATERAL AGENT AND A LENDER:

CANTOR FITZGERALD SECURITIES
By:
/s/ James Buccola

Name: James Buccola
Title: Head of Fixed Income








[Signature Page to Contura Credit Agreement]

